              Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 1 of 159




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   KAREN S. BLOOM
     Senior Counsel
 5   STUART J. ROBINSON, CA Bar No. 267183
     R. CHARLIE MERRITT
 6   Trial Attorneys
     U.S. Department of Justice, Civil Division
 7   450 Golden Gate Ave.
     San Francisco, CA 94102
 8   Phone: (415) 436-6635; Fax: (415) 436-6632
     Email: stuart.j.robinson@usdoj.gov
 9   Counsel for Defendants
10
                            IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13                                                )
     NATIONAL EDUCATION ASSOCIATION,              )
14   et al.,                                      )
15                                                )
            Plaintiffs,                           )   Case No. 3:18-cv-05173-LB
16                                                )
                            v.                    )   ADMINISTRATIVE RECORD
17                                                )
18   BETSY DEVOS, in her official capacity as     )
     Secretary of Education, et al.,              )
19                                                )
            Defendants.                           )
20                                                )
21
22
23
24
25
26
27
28

     ADMINISTRATIVE RECORD
     Case No. 3:18-cv-05173-LB
                 Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 2 of 159




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   KAREN S. BLOOM
     Senior Counsel
 5   STUART J. ROBINSON, CA Bar No. 267183
     R. CHARLIE MERRITT
 6   Trial Attorneys
     U.S. Department of Justice, Civil Division
 7   450 Golden Gate Ave.
     San Francisco, CA 94102
 8   Phone: (415) 436-6635; Fax: (415) 436-6632
     Email: stuart.j.robinson@usdoj.gov
 9   Counsel for Defendants
10
                                  IN THE UNITED STATES DISTRICT COURT
11
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13                                                          )
     NATIONAL EDUCATION ASSOCIATION,                        )       Case No. 3:18-cv-05173-LB
14   et al.,                                                )
15                                                          )       DESIGNATION AND
              Plaintiffs,                                   )       CERTIFICATION OF
16                                                          )       ADMINISTRATIVE
                                  v.                        )       RECORD
17                                                          )
18   BETSY DEVOS, in her official capacity as               )
     Secretary of Education, et al.,                        )
19                                                          )
              Defendants.                                   )
20                                                          )
21
22                                                 CERTIFICATION
                                              OF ADMINISTRATIVE RECORD
23
              I, Brian P. Siegel, Acting Assistant General Counsel, do hereby certify that, to the best of
24
25   my knowledge, the pages identified in the accompanying Administrative Record Index constitute

26   a true and complete copy of the agency record underlying the Department of Education’s
27   decision to waive negotiated rulemaking at issue in the above-referenced litigation. I have
28

     Certification of Administrative Record
     Case No. 3:18-cv-05173-LB
                 Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 3 of 159



     personal knowledge of the actions and activities carried out by the various employees who were
 1
 2   assigned to review and compile the documents contained in the Administrative Record.

 3
 4
               The agency excluded from the administrative any and all privileged materials.
 5
 6
 7             In accordance with 28 U.S.C. § 1746, I hereby certify and declare under penalty of

 8   perjury that the foregoing is true and correct to the best of my knowledge, information, and
 9   belief.
10
     Executed January 3, 2019
11
12
13                      /s/Brian P. Siegel
                        Brian P. Siegel
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Certification of Administrative Record
     Case No. 3:18-cv-05173-LB
                 Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 4 of 159




 1                                            ATTESTATION
 2
             I, Stuart J. Robinson, am the ECF user whose user ID and password authorized the filing
 3   of this document. Under Civil L.R. 5-1(i)(3), I attest that Brian P. Siegel has concurred in this
     filing.
 4
 5
 6   Dated: January 3, 2019                       /s/Stuart J. Robinson
                                                  Stuart J. Robinson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Certification of Administrative Record
     Case No. 3:18-cv-05173-LB

                                                     i
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 5 of 159
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 6 of 159
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 7 of 159




                                                                 0001
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 8 of 159




                                                                 0002
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 9 of 159




                                                                 0003
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 10 of 159




                                                                  0004
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 11 of 159




                                                                  0005
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 12 of 159




                                                                  0006
             Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 13 of 159



                                C!tongress of tbe Wntteb ~tates
                                              wmtasbtngton, JD(( 20510

                                                  June 11, 2018

The Honorable Betsy DeVos
Secretary of Education
U.S. Department of Education
400 Maryland Ave., SW
Washington, D.C. 20202

Re: Notice of proposed rulemaking; Docket ED-2018-0PE-0041-0001

Dear Secretary DeVos:

We write in response to the Notice of Proposed Rulemaking (NPRM) indicating the Department
of Education's (Department's) intent to delay implementation of the final Program Integrity and
Improvement regulations by two years. Specifically, we oppose the proposed delay of these
regulations, which govern how distance education is authorized in states and the authorization
needed for American schools with branch campuses in other countries, and we urge the
Department to permit this rule to take effect on July 1, 2018, as originally planned.

Delaying these regulations will impede the ability of not only states to protect their residents, but
also students to access key consumer protections and disclosures. The proposed delay also
improperly bypasses negotiated rulemaking as required by the Higher Education Act (HEA), 1
without satisfying criteria for an exemption from such rulemaking as articulated by the
Administrative Procedures Act (APA). 2

State authorization is one of the longest standing eligibility requirements for institutions of
higher education seeking to receive federal financial aid. Originally included in the National
Defense Education Act of 1958 and preserved in the HEA of 1965, the state's role has been
explicitly stated in law for 60 years. States provide critical oversight and play a vital consumer
protection role as part of the program integrity triad, along with the federal government and
accrediting agencies. However, it has not always been clear to colleges and universities
operating distance education programs in multiple states how they should meet state authorizing
requirements.

The state authorization of distance education rule, found in the Program Integrity and
Improvement regulations, clarified that institutions offering such programs must be authorized in
any state that requires them to do so, regardless of whether the college is physically
headquartered in that state. Fundamentally, the rule is about respecting states' authority to
protect their own residents and regulate online programs operating within their borders if they
choose to do so. Delaying the rule threatens to weaken the program integrity triad by
undermining the role of states in their oversight of higher education.

1   20 USC 1098a(b)(2)
2   553(b)(3)(B) of title 5, United States Code

                                                            1

                                                                                                 0007
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 14 of 159




The Program Integrity and Improvement regulations prescribe key consumer protection
disclosures to warn students about any adverse actions taken against institutions and programs
and whether the program meets state licensure requirements. Additionally, the rule requires
student disclosures to include information related to refund policies and how to seek assistance
with complaints, including the contact information for appropriate state authorities, such as the
attorneys general offices.

Brazenly, in the NPRM, the Department acknowledges negative consequences the proposed
delay will have on students by stating: "Access to such information could help students identify
programs that offer credentials that potential employers recognize and value, so delaying ... may
lead students to choose suboptimal programs."3 The Department goes on to assert that the
proposed delay will primarily benefit for-profit colleges, noting that 70 percent of students at
proprietary institutions had enrolled in some or exclusively distance education courses, as
compared to just 32 percent of students overall. 4

Additionally, the regulations stipulate state and federal oversight of American institutions
receiving federal financial aid but operating in foreign locations, thereby ensuring core
protections for students enrolled in campuses abroad. The Department offers no rationale for
delaying this component of the rule, which is troubling, particularly as we are unaware of any
concerns raised by stakeholders. The Department instead delays the foreign locations
component without consideration for the importance of ensuring that a clear process is in place
for basic authorization of institutions at which students study abroad and for which they can still
receive taxpayer-funded federal financial aid.

To ensure compliant and responsive rulemaking and robust stakeholder participation, the
Department under the Obama Administration held four sessions of negotiated rulemaking5 and
provided stakeholders an additional opportunity to submit comments for 30 days after no
consensus was reached by the negotiators. 6 The Department carefully considered 139 comments
over a four-and-a-half-month period, which included consultation with the Department of
Defense, before publishing the final rule in December 2016.

In contrast to the deliberative process of the previous Administration, the Department is
providing the general public no more than 15 days to comment on the proposed delay. This
abrupt proposal comes just one month before the rule's effective date and would impose a two-
year delay without negotiated rulemaking.

Through the HEA, Congress requires the Department to use negotiated rulemaking to
promulgate rules for programs authorized by Title IV of the Act unless the Department
determines that negotiated rulemaking is "impracticable, unnecessary, or contrary to the public


3 Docket ID ED-2018-0PE-0041
4 Docket ID ED-2018-0PE-0041
5 U.S. Department of Education. Negotiated Rulemaking 2013-201 4 Program Integrity and Improvement.

https://www2.ed.gov/policy/highered/reg/hearulemaking/2012/programintegrity.html
6 Office ofthe Federal Register, dated July 25, 2016. Vol. 81, No. 142, page 48598.

https://www.gpo.gov/fdsys/pkg!FR-2016-07-25/pdf/2016-17068.pdf




                                                                                                      0008
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 15 of 159




interest" as defined in the APA. 7 Such an exception is often called a "good cause" waiver. The
Department acknowledges that it must go through a negotiated rulemaking process, but states
that additional time is needed in order to fully execute this process before the effective date of
July 1, 2018. The Department uses this reason as proof of having "good cause" to forego
negotiated rulemaking. The notice of proposed rulemaking states: 8

        "The Department has not had sufficient time to effectuate this delay through negotiated
        rulemaking. Negotiated rulemaking requires a number ofsteps that typically takes the
        Department well over 12 months to complete. [. .. } The Department could not have
        completed the well-over 12-month negotiated rulemaking process, described in the
        previous paragraph, between February 6, 2018, and the July I, 2018, effective date.
        Thus, the Department has good cause to waive the negotiated rulemaking requirement
        with regard to its proposal to delay the effective date of the final regulations to July I,
        2020, in order to complete a new negotiated rulemaking proceeding to address the
        concerns identified by some of the regulated parties in the higher education community. "

However, the courts have held repeatedly that "good cause" is narrowly tailored. In Natural
Resources Defense Council (NRDC) v. Abraham, the U.S. Court of Appeals for the Second
Circuit held that an impending effective date of a rule does not satisfy "good cause" and that
there must be a threat of "real harm" to the public to justify any action without satisfying the
appropriate process under the AP A. Just a few months ago, in March of 2018, Pineros y
Campesinos Unidos del Noroeste, et al. v. E. Scott Pruitt, et al., the U.S. District Court for the
Northern District of California further solidified the limited use of "good cause" by ruling that
the Environmental Protection Agency (EPA) illegally delayed implementation of key pesticide
safety rules. The EPA stated that it did not provide the proper process under the APA because
more time was needed, but the court held that lack of sufficient time was not a valid justification.
The court stated:

        "EPA justified this failure by relying on the "good cause" exception to the notice and
        comment requirements. See, e.g. , California v. Health & Human Servs. , 281 F. Supp. 3d
        806, 824-25 (ND. Cal. 2017) (discussing the good cause exception). EPA argued that
        "good cause" existed because more time was needed for "further review and
        consideration ofnew regulations" and confusion could result if the rule went into effect
        but was "subsequentlysubstantiallyrevisedorrepealed. " (See AR IOI, 103, 112.) The
        good cause, exception, however, is extraordinarily narrow and is reserved for situations
        where delay would do real harm. See, e.g., United States v. Valverde, 628 F.3d 1159,
        1164-65 (9th Cir. 201 OJ. A new administration 's simple desire to have time to review,
        and possibly revise or repeal, its predecessor's regulations falls short of this exacting
        standard. Cf Clean Air Council, 862 F. 3d at 9 ("Agencies obviously have broad
        discretion to reconsider a regulation at any time. To do so, however, they must comply
        with the [APA], including its requirements for notice and comment. "). "




720 USC 1098a(b)(2)
8Federal Register. Program Integrity and Improvement.
https://www.federalregister.gov/documents/2018/05/25/2018-11262/program-integrity-and-improvement

                                                     3

                                                                                                    0009
           Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 16 of 159




It is clear courts have found that a lack of time fails to satisfy the "good cause" standard
Congress requires of the Department to waive negotiated rulemaking under the HEA.

The Department states delaying the effective date of the regulations is necessary due to questions
recently raised by certain regulated entities, such as requests to clarify how colleges should
determine the state of student residency, the coverage of out-of-state institutions under student
complaint systems, and the Department's preferred format for required disclosures. 9 Institutions
have worked over the past 18 months to implement this rule, and their investments should not be
wasted now by an unnecessary delay of these consumer protections and disclosures. We
encourage the Department to respond to stakeholder requests for clarity and direction through
additional sub-regulatory guidance. This can and should be done without delaying the rule's
July 1 effective date and violating federal law.

In sum, the Department' s proposed delay will have significant, negative implications for
students, who will lack effective consumer protections and information. The proposed delay will
also have significant, negative implications for state actors, who would again be limited in their
ability to enforce their own laws that oversee distance education programs operating within their
borders. And, it will have significant, negative implications for tax.payers, who will have less
transparency and less rigorous oversight of potentially predatory colleges and universities
seeking to evade states' consumer protections.

Contrary to the Department's claims, maintaining the effective date of the rule is practicable,
necessary, and in the public interest. We therefore reiterate our position that the Department
should allow the rule to take effect and work with institutions and states to resolve any lingering
administrative concerns that may exist.



                                                  Sincerely,




                                                            ROBERT C. "BOBBY" SCOTT
Ranking Member                                              Ranking Member
U.S. Senate                                                 U.S. House of Representatives
Committee on Health, Education, Labor,                      Committee on Education and the
and Pensions                                                Workforce




9 American Council on Education. Letter to Secretary DeVos, dated February 6, 2018. http://www.acenet.edu/news-
room/Documents/ ACE-Letter-on-State-Authorization-Concem.pdf
Western Interstate Commission for Higher Education (WICHE) Cooperate for Educational Technologies, the
National Council for State Authorization Reciprocity, and the Distance Education Accrediting Commission, Letter
to Acting Asst. Secretary Frank Brogan, dated February 7, 2018. https://wcet.wiche.edu/sites/default/files/WCET-
SARA-DEAC-Letter-2-7-18 O.pdf

                                                       4

                                                                                                             0010
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 17 of 159




June 11, 2018

Jean-Didier Gaina
U.S. Department of Education
Office of Postsecondary Education
400 Maryland Avenue, SW
Mail Stop 294-20
Washington, DC 20202

Via electronic submission at regulations.gov

Re:     Comments on NPRM, Program Integrity and Improvement (State Authorization), Docket ID
        ED–2018–OPE–0041

Dear Mr. Gaina:
On behalf of the American Association of Colleges of Osteopathic Medicine (AACOM), thank you
for the opportunity to provide comments on the U.S. Department of Education’s notice of proposed
rulemaking (NPRM), and we support the Department’s decision to delay state authorization of
postsecondary distance education to allow time for negotiated rulemaking. AACOM represents the
34 accredited colleges of osteopathic medicine (COMs) in the United States. These colleges are
accredited to deliver instruction at 51 teaching locations in 32 states. In the current academic year,
these colleges are educating nearly 29,000 future physicians—more than 20 percent of all U.S.
medical students.
AACOM strongly supports the Department’s willingness to receive public comment and conduct
negotiated rulemaking to reconsider state authorization of distance education and the unintended
consequences of the increased administrative and financial burdens that interfere with the educational
missions of postsecondary institutions who train the nation’s future physician workforce. While we
understand the importance of accountability and appropriate oversight of regulations affecting
postsecondary institutions and Title IV programs, we have continued to strongly urge the
Department to reject a one-size-fits-all approach and consider factors unique to medical education
and the training of future physicians as it evaluates existing regulations and devises new
regulatory policy.
AACOM has previously expressed its serious concerns regarding the adverse effects that
implementation of state authorization provisions 34 C.F.R. 600.9(a) and (b) have already had on
medical education. COMs, many of which are located in rural areas, often lack in-state training
opportunities, and send their students out-of-state to complete their core clinical rotations during
years three and four. This instruction is a mandatory component of the student’s curriculum and of
the educational pathway to becoming a licensed physician. Specifically, the new fees and onerous
administrative mandates charged by states have had a particularly negative impact on AACOM
member institutions as they work to offer robust learning experiences for medical students during
core clinical rotations and produce physicians capable of practicing in a variety of clinical settings.




                                                                                                     0011
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 18 of 159



Consequently, AACOM reinstates its previous position and maintains serious concerns that the
distance education regulation, as finalized in 2016, does not provide the necessary clarification
regarding how the Department will treat core clinical rotations under the regulation. Students who
are sent out-of-state to complete their core clinical rotations regularly receive remote instruction from
their medical school in their home state. However, the regulation does not prohibit states from
imposing additional fees or further complicating administrative requirements with respect to distance
education. As a result, our member institutions could again face an extremely heavy lift and
unnecessary administrative and financial burdens.
Furthermore, as noted, both in comments previously submitted by AACOM and in the NPRM,
regulatory policy surrounding this multifaceted issue should be mindful of the process, time, and
resources required for states, institutions, and other entities to comply. If the Department continues
to link Title IV institutional eligibility decisions to provisions as outlined in our comments, it could
severely jeopardize or penalize medical students who rely on various federal financial aid assistance
programs to help fund their education as they become licensed physicians, thereby further
exacerbating the nation’s physician workforce shortage.
Therefore, as the Department moves forward through the regulatory process, we strongly urge the
Department to thoroughly evaluate the unintended consequences of these policies on medical
education and revise state authorization provisions 34 C.F.R. 600.9(a), (b), and (c), to explicitly
exempt U.S. medical schools and clinical rotations as a condition of Title IV eligibility.
Thank you for providing the opportunity to share our views. As the nation faces a physician
workforce shortage, it is critical to educate and sustain a future health care workforce to meet the
nation’s health care needs.
AACOM looks forward to working closely with the Department to ensure that medical schools and
students are well served by Title IV federal financial aid programs. If you have any questions or
require further information, please contact Pamela Murphy, Senior Vice President of Government
Relations, at (202) 844-4217 or pmurphy@aacom.org, or Julie Crockett, Federal Regulatory Affairs
Manager, at (202) 844-4231 or jcrockett@aacom.org.


Respectfully,




Stephen C. Shannon, DO, MPH
President and CEO




                                                    2

                                                                                                       0012
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 19 of 159



                               AAP}                     HIGHER
                                                        EDUCATION



                                         ED-2018-0PE-0041
                          Program Integrity and Improvement
                     Comments of the Association of American Publishers

June 11, 2018

Ms. Sophia McArdle
U.S. Department of Education
400 Maryland Avenue, SW
Mail Stop 290-44
Washington, D.C. 20202

Dear Ms. McArdle:

On behalf of the Association of American Publishers, I am providing comments on the
Department of Education's proposal to delay, until July 1, 2020, the effective date of the final
regulation entitled Program Integrity and Improvement published in the Federal Register on
December 19, 2016 and to engage in negotiated rulemaking to reconsider the final
regulations, and, as necessary, develop revised regulations.

The Association of American Publishers (AAP) consists of more than 400 member
organizations. Our members include the nation's foremost digital learning companies and
publishers, both large and small, of college textbooks, scholarly, literary, cultural, scientific
and technological works, and university presses. The wide range of materials produced by
these publishers is frequently and routinely adopted as course materials in four- and two-year
institutions of higher learning throughout the country.

On August 24, 2016, AAP in coordination with the Software & Information Industry
Association (SIIA) submitted comments on the Proposed Regulations on State Authorization
and Disclosure Requirements (ED-2016-0PE-0050). 1 We urged that as the Department
moved to protect students, families and taxpayers, that it do so in a manner that does not
deter technological innovations associated with online courses and digital learning materials.
In our comments, we also urged the Department to revise its regulation to address three key
issues:




1Those comments can be found at https://www.regulations.gov /document?D=ED-2016-0PE-
0050-0064 and https: //www.regulations.gov /document?D=ED-2016-0PE-0050-0070 .



                                                                                                   0013
    455 MASSACHUSETTS AVE NW, SUITE 700 WASHINGTON, DC 20001 PHONE {202} 347-3375 WWW.PUBLI SHERS.ORG
       Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 20 of 159


       1. Allow for students residing in states without student complaint processes that do
          not participate in a reciprocity agreement to maintain access to Title IV funds for
          institutions in states with a complaint process.
       2. Provide guidance for states on key terminology used in the regulation to ensure
          consistent meaning and implementation across states, institutions, and accrediting
          agencies.
       3. Do not create unreasonable additional burdens for distance and correspondence
          course programs.

We renew our call for the Department to address these issues. We support the Department's
proposal to delay the effective date and engage in negotiated rule making. We would ask that
these issues be included in your future rulemaking.




?'~z-
David E. Anderson
Senior Director, Education Policy and Innovation




                                                                                        0014
               Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 21 of 159

                                                                                                                               	


June 11, 2018



Honorable Betsy DeVos
Secretary of Education
U.S. Department of Education
400 Maryland Ave., SW
Washington, DC 20202

Re: Docket ID ED-2018-OPE-0041

Dear Secretary DeVos:

On behalf of the approximately 450 higher education institutions represented by the Career
Education Colleges and Universities, I write to support the U.S. Department of Education’s
(“Department”) proposed delay, from July 1, 2018 to July 1, 2020, of the final regulations published
in the Federal Register December 19, 2016 (“final regulations”). The solicitation for written
comments regarding the proposed rule delay was published in the Federal Register May 25, 2018.

As described in the preamble to the final regulations, the 2016 rule was intended to end uncertainty
with respect to State authorization and close gaps in State oversight to ensure students, families, and
taxpayers are adequately protected.1 However, the Department concedes it missed the mark and
instead promulgated a burdensome, costly, and confusing rule – provisions of which have been
publically criticized by several respected members of the higher education community.2

We applaud this Administration’s efforts in recognizing the complexities of the State authorization
concept and respecting that affected stakeholders are better poised to revise or eliminate the rule
through new negotiated rulemaking.3

We stand ready to assist in determining how best to ensure adequate consumer protections while also
balancing the needs for access, affordability, and imposing a lesser burden on students, institutions,
and States.

Sincerely,




Steve Gunderson
President & CEO

																																																								
1
  See 81 FR 92232-92232.
2
  See 83 FR 24250-24251.
3
  Since 2010, robust consumer protection requirements aimed at out-of-State institutions that enroll students who
reside in a different State have been implemented or enhanced by most States. Therefore, the Department should
consider whether any Federal rulemaking beyond full elimination of the final regulations is appropriate or
duplicative as a result of the intended purpose already being achieved by another part of the triad.



                                                           																				1530	Wilson	Blvd,	Suite	1050		           0015
                                                           																				Arlington,	VA	22209	│www.career.org			   	
	
                          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 22 of 159


                                                                                                        June 11, 2018

Electronically filed via regulations.gov


The Honorable Betsy DeVos
Secretary of Education
Lyndon Baines Johnson Department of Education Building
400 Maryland Avenue SW
Washington, DC 20202


Re:              Notice of Proposed Rulemaking, 83 Fed. Reg. 24,250 (May 25, 2018)
                 Docket ID ED-2018-OPE-0041-0001

Dear Secretary DeVos,

The Center for Responsible Lending (CRL)1 files this comment in response to the U.S. Department of
Education’s notice of proposed rulemaking that would delay and re-open final regulations on the
distance education provision of the Higher Education Act (HEA). CRL urges the Department to
implement the properly proposed and finalized regulations of 2016 and to address any lingering
concerns about implementation through the issuance of guidance. The Department’s previously
conducted negotiated rulemaking on this topic as well as its subsequent notice and comment period
provided sufficient opportunity for all interested parties to submit comments and perspectives.
Moreover, the Department duly addressed all comments through its process as reflected in its final
regulations. Efforts to delay and modify these regulations will only result in more confusion for
students, institutions, existing reciprocity compacts, and states and create more opportunities for
institutional abuse that wastes taxpayer money and ensures that poor programs will continue to thrive
as the Department carries out an unnecessary and duplicative process.

Further, the decision to delay these important regulations only a month before the date of
implementation is extremely troublesome. All entities have had almost 18 months to prepare for
compliance and should therefore be ready to proceed with minimal impediments. This latest action in
the Department’s series of regulatory rollbacks serves only to further erode consumer protections that
benefit students, institutions and taxpayers while preventing states from enforcing their own laws and
protecting their own citizens. In fact, the Department has provided no justification for this action save a
limited record of letters from institutional organizations that requested guidance only, not a delay and
new process. CRL encourages the Department to abandon its latest attempt at de-regulation and take
steps to actually further its mission of serving students and ensuring access to high quality education.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
          The Center for Responsible Lending is a non-­‐profit, non-­‐partisan research and policy organization dedicated to
protecting homeownership and family wealth by working to eliminate abusive financial practices, including
student loan debt incurred as a result of fraudulent representations by higher learning institutions. CRL’s views
on student lending are informed by its affiliation with Self-­‐Help, one of the nation’s largest nonprofit
community development financial institutions. Self-­‐Help has provided $6 billion in financing to 70,000
homebuyers, small businesses and nonprofits and serves more than 80,000 mostly low-income families through
30 retail credit union branches in North Carolina, California, and Chicago.

                                                                                                                                                                                                                                  0016
            Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 23 of 159



   I.      Background

Program integrity in our higher education system relies on the “triad,” consisting of oversight by the
federal government, state governments and accrediting agencies. Each component of the triad plays an
essential part in ensuring that students have access to high quality higher education opportunities and
that institutions operate with accountability. This dynamic has been tested over the past few decades as
we have seen the rise of the for-profit college sector coupled with widespread programmatic abuses,
particularly within this rapidly growing sector. Further, as the digital revolution continued, online and
distance education have also increased simultaneously and as a direct feature of many of these for-
profit programs. Today, millions of students attend school online. The 2016 distance education
regulations attempted to rectify the gap created by inconsistent state authority and regulation of online
providers where students and taxpayers found themselves inadequately protected should an issue arise
with on-line coursework or programs. The need for regulation was clear and simple: there is no reason
why online education should be exempted from full oversight under the triad, especially when millions
of American students and borrowers attend school online and billions of dollars in federal funds flow
through these programs.

In 2014, more than 2,300 institutions offered over 23,000 distance-education programs. As of Fall
2015, more than 4.9 million undergraduate students—one in four—participated in distance education,
including 2.1 million students (12 percent) who were enrolled exclusively online. Of those 2.1 million
entirely-online students, 1.3 million were enrolled at institutions located within their states, and
767,000 were enrolled in online institutions located across state lines. Recent data from the National
Council on State Authorization Reciprocity Agreements (SARA) also gives us some insight into the
scope of online enrollment in the United States: 1495 institutions are SARA members, serving
1,166,560 students. Of this count, only 200,171 students fall outside the SARA guidelines and 966,389
fall within them.

These numbers indicate that any delay in implementation of these rules will have a far-reaching effect
on our higher education system. Further, the extent of distance education participation coupled with the
fact that the majority of these programs are for-profit lends even more urgency to the need for swift,
un-delayed implementation of the final rules.



   II.     For-profit colleges, the sector most known for waste, fraud and abuse, make up a
           disproportionate share of the SARA market.

In fall 2016, entirely-online students made up 52 percent of the student body at private for-profit
colleges, more than three times that of students at private nonprofit colleges (15 percent) and more
than five times that of public institutions (10 percent). As seen in the table below, the for-profit schools
(shown in orange) ranked in the Top 12 for distance enrollment accounted for about 40% of all
distance education students in 2016. All of these schools, which collectively enroll 18% of SARA
students, have also been the focus of consumer complaints at the federal or state level.




                                                                                                     0017
                           Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 24 of 159


Table: Top 12 Schools for Distance Enrollment2

                                                                                       Number of Students Taking at Least One Class Online, 2016
University of Phoenix-Arizona                                                          129,332
Western Governors University                                                           84,289
Grand Canyon University                                                                68,542
Liberty University                                                                     67,766
Southern New Hampshire
                                                                                       63,973
University
Walden University                                                                      52,565
University of Maryland-
                                                                                       50,932
University College
American Public University
                                                                                       48,623
System
Excelsior College                                                                      41,658
Ashford University                                                                     41,343
Capella University                                                                     37,569
Kaplan University                                                                      37,431


State oversight is always crucial, but even more so when known bad actors are attempting to operate
outside of oversight. For the past several years, CRL has conducted research on college affordability
and the higher education landscape with a particular focus on North Carolina and Florida. While the
issue of unscrupulous institutions affects all students whose detrimental reliance on information
presented by these schools prompts them to take out student loans, we note that these problems are
particularly severe for students at for-profit colleges.

In CRL’s research on North Carolina student outcomes, we found that low-­‐‑income students (as
measured by the number of Pell Grantees) make up a far larger percentage of students at for-profit
schools than their public and private school counter parts, as do African-American students.3
Additionally, these for-profit, post-secondary institutions are more expensive than other schools and
borrowers are less likely to be able to repay their loans when they leave. Unfortunately, this means that
an inordinate number of low-income students and students of color are left with large loans that they
cannot repay. By contrast, borrowers who attend public and private colleges have a smaller debt load
and can afford to repay their loans when they leave school.4 In addition to taking out loans that they
cannot afford to repay, students of color at for-profit universities often borrow without ever receiving a
degree. In a 2014 national research paper on student outcomes at for-profit institutions, CRL found that
African Americans and Latinos attending for-profit colleges are far less likely to graduate than their
peers at other schools. Nearly eighty percent of African-American and two-thirds of Latino students do
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
          Source: https://www.insidehighered.com/digital-learning/article/2018/01/05/new-us-data-show-continued-
growth-college-students-studying	  
3
          Whitney Barkley & Robin Howarth, NC Student Loan Calculus: What North Carolina Can Do to
Ensure All of Its Students Receive an Affordable, Quality College Education (Center for Responsible Lending,
2016).
4
          Id.

                                                                                                                                                                                                                                      0018
                           Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 25 of 159


not complete for-profit programs.5 These outcomes cannot be attributed to the demographics of these
students. Historically black colleges and universities (HBCUs) also have large low-­‐‑income and student
of color populations, but lower financial costs and significantly better outcomes.6 The implications of
this research are widely applicable. In 2012, over 1.5 million borrowers originated federal and private
student loans at for-profit institutions.7 Our most recent research included extensive qualitative
analysis using focus groups of for-profit students in Florida, many of them online students. Due to
these staggering numbers, we urge the Department to focus on the disparate student outcomes at for-
profit schools and consider how predatory schools acutely affect students of color by ensuring that
these institutions are effectively regulated. The 2016 distance education rules are just one method of
ensuring accountability.


        III.              States must be able to determine who operates in their borders.

State authorization is an essential part of the educational triad, no less important than accreditation or
federal authorization. The triad is a three-legged stool. The absence of any one leg undermines the
entire structure.

In many ways, state authorization is the most vital piece of the triad – if it is properly executed. States
are in the best position to truly oversee a program or institution. Their proximity to the physical
location of the school, in the case of hybrid programs, allows effective state agencies to conduct site
visits, investigate complaints, and address deficiencies in a timely manner. States are often the first line
of defense for borrowers attending failing programs or institutions, whether the investigation is done
by their authorization board or the Office of the Attorney General.

Many states have high standards for consumer protection, as well as other laws of general applicability
aimed at protecting their residents. These states should have the authority to oversee and enforce their
laws against any institution operating in their state, including an institution of higher education.

Further, the lack of an explicit requirement for state authorization may be interpreted as a requirement
for states to accept all institutions operating in their state, even if that state’s licensing scheme would
not have allowed a particular school or sector to operate there. States that are concerned about specific
institutions should not be forced to allow them to enroll students without state approval or rigorous
oversight.



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5
          Peter Smith & Leslie Parrish, Do Student of Color Profit from For-Profit Colleges? Poor Outcomes & High
Debt Hamper Attendees' Futures (Center for Responsible Lending, 2014).
6
          Whitney Barkley & Robin Howarth, NC Student Loan Calculus: What North Carolina Can Do to
Ensure All of Its Students Receive an Affordable, Quality College Education (Center for Responsible Lending,
2016).
7
          Analysis of data from the office of Federal Student Aid (https://studentaid.ed.gov/sa/about/data-
center/student/portfolio) compared with borrower statistics from the U.S. Senate Committee on Health,
Education, Labor, and Pension, 112th US Cong., For Profit Higher Education: The
Failure to Safeguard the Federal Investment and Ensure Student Success, (2012)
(http://www.help.senate.gov/imo/media/for_profit_report/Contents.pdf).




                                                                                                                                                                                                                                      0019
                                           Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 26 of 159


For example, the University of Phoenix is a participant in the SARA compact through its home state of
Arizona. Despite investigations by state attorneys general,8 the Securities and Exchange Commission,9
and the Federal Trade Commission,10 as well as negative actions by the Department of Defense,11 the
institution is still approved to enroll distance education students in any SARA member state – even if
that state has documented abuses by the institution.

State approval boards and regulatory schemes are not identical from state to state. States should be
encouraged to regulate above that floor and, more importantly, should be able to reject institutions that
do not meet their higher standards. Instead of accepting all institutions, states should be able to approve
only one institutional sector for distance education – or withdraw approval, on a case-by-case basis, for
schools they believe will not provide quality services to students in their state. The Department of
Education should be committed to permitting states to have the final say regarding which institutions
or institution types are enrolling their students.

              IV.                         Conclusion

The 2016 regulations on distance education are a critical component of program integrity and
accountability for the current digital era. The regulations carefully balance the needs and interests of
students, institutions, and states in this constantly changing arena. While we recognize that there is
often room for improvement, the proper method for doing so in this case is to issue guidance not delay
implementation. We urge the Department to rely on the extensive rulemaking record already in its
possession and its authority as a federal regulator and protector of the taxpayer investment to move
forward with these rules as originally planned. The Department should clarify, not dismantle, these
regulations.

We thank you for the opportunity to provide our comments.

Sincerely,

Center for Responsible Lending




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
8
          Apollo Educ. Group, Inc., Report (Form 8-K), at 2 (Aug. 7, 2015).
9
          Apollo Educ. Group, Inc., Report (Form 8-K), at 2 (Apr. 19, 2012).
10
                Apollo Educ. Group, Inc., Report (Form 8-K), at 2 (July 29, 2015).
11
                Apollo Educ. Group, Inc., Report (Form 8-K), at 2 (Oct. 7, 2015).

                                                                                                                                                                                                                                                    0020
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 27 of 159



                                   Comments submitted by
                            The National Consumer Law Center
                            to the U.S. Department of Education

                      Re: Proposed Delay of Program Integrity and
                      Improvement, State Authorization of Distance
                       Education Regulations (83 Fed. Reg. 24,250)

                                Docket: ED-2018-OPE-0041

                                        June 11, 2018

        The National Consumer Law Center (NCLC) submits these comments on behalf of its
low-income clients regarding the Department of Education’s proposed two-year delay of the
state authorization of distance education regulations.1 We urge the Department not to delay, but
to move forward with prompt implementation of the state authorization of distance education
regulations finalized in 2016.2

        NCLC is a nonprofit organization specializing in consumer issues on behalf of low-
income people. NCLC has nationally recognized expertise in student loan law and publishes a
widely-used treatise, Student Loan Law (5th ed. 2015), updated at www.nclc.org/library.
NCLC’s Student Loan Borrower Assistance Project provides information about student
borrowers’ rights and seeks to increase public understanding of student lending issues and to
identify policy solutions to promote access to education and lessen student debt burdens.3 It also
provides direct representation to low-income student loan borrowers, many of whom are
struggling with unaffordable federal student loan debt after enrolling in career education
programs that failed to provide valuable training, credentials or opportunities. NCLC’s Student
Loan Borrower Assistance Project consults with civil legal services organizations across the
country that represent borrowers in their local communities.

Importance of the Rule to Low-Income Students
        The 2016 State Authorization of Distance Education Rule (“the 2016 Rule” or “the
Rule”) is of significant importance to our low-income clients and to low-income consumers
served by legal services providers across the country. In addition to being of limited economic
means, our clients are often the first in their families to purse higher education. They include
people of color, immigrants, non-native English speakers, single mothers and veterans. They are
too often targeted by unscrupulous and predatory out-of-state schools that encourage individuals
to take out federal student loans to enroll in distance education programs without regard to

1
  Proposed Delay of Program Integrity and Improvement Regulations, 83 Fed. Reg. 24,250 (May 25,
2018).
2
  Program Integrity and Improvement, 81 Fed. Reg. 92,232 (Dec. 19, 2016).
3
  The Project’s website includes more information; see www.studentloanborrowerassistance.org.

                                                 1

                                                                                                  0021
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 28 of 159



whether the programs are worthwhile investments or will qualify students for licensure in their
states.

         These students are among the “5.5 million distance education students at degree-granting
institutions” that the 2016 Rule was designed to protect.4 The 2016 Rule was created to close a
loophole that left online students attending schools without an in-state physical location
unprotected by the federal and state higher education supervisory plan. As the Department
explained when it announced the rules:

       State authorization is a longstanding requirement in the Higher Education Act that
       requires institutions to be authorized in the state in which they are located as a
       condition for eligibility to receive Title IV Federal student aid. While all higher
       education institutions must have state authorization in the states in which they are
       physically located, there are no federal regulations for distance education
       providers in states where the institutions are not located.5

        The 2016 Rule corrects that oversight and restores important state protections to online
students. Under the Rule, the Department requires all providers of distance education that wish
to participate in the Title IV program to obtain state authorization in each state where they enroll
students and where the state requires authorization to operate. This ensures that states have the
opportunity to conduct a review of out-of-state education providers just as they do for in-state
providers. It also prevents the federal government from working at cross-purposes with states,
by funding entities to offer services in states where they are not authorized to operate.

         Additionally, the Rule strengthens consumer protections for students in two key ways.
First, the Rule requires schools to disclose basic but critical information about the quality and
value of their programs. Specifically, the Rule requires schools to disclose information about
adverse actions taken by state agencies and accreditors and to disclose where career programs do
not meet programmatic accreditation requirements necessary for the student to attain a
professional license in her home state. This latter requirement was designed to address the
devastating problem of students wasting their time and money to attend job-specific programs,
such as nursing or teaching, without realizing or being told that the programs will not actually
qualify them for licensure in that occupation in their state. These disclosures will not resolve the
problems of predatory enrollment, but are basic, common sense steps toward reducing the risk of
students unwittingly enrolling in predatory or worthless programs.


4
  Press Release, Education Department: Education Department Announces Final Rule on State
Authorization of Postsecondary Distance Education, Foreign Locations (Dec. 16, 2016), available at
https://www.ed.gov/news/press-releases/education-department-announces-final-rule-state-authorization-
postsecondary-distance-education-foreign-locations.
5
  Id.

                                                  2

                                                                                                  0022
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 29 of 159



        Second, the Rule defines and sets parameters around use of state authorization
agreements, which nearly all states now use as part of their framework for overseeing distance
education. Importantly, the Rule requires these agreements to be consistent with enforcement of
state consumer protection laws for them to provide valid state authorization for the purposes of
Title IV eligibility. The Rule clarifies that states must be able to enforce their own consumer
protection laws, including those designed to protect against abuses in the higher education
industry, under state authorization agreements. This addresses a critical consumer protection
deficiency in current state authorization practices identified by NCLC in a 2015 report.6

There is No Time to Delay in Protecting Online Students
       There is no time to delay in closing this loophole: distance education is the fastest
growing segment of higher education,7 and more students are obtaining their education online
every year. These students deserve the same legal protections as students attending traditional
brick-and-mortar schools in the same state, and have already waited far too long.

       Additionally, as detailed in an NCLC report, a majority of the largest online education
schools are owned and operated by the same for-profit companies that have been the subject of
multiple law enforcement investigations and actions.8 Bringing online schools into the Title IV
framework and subjecting them to state oversight now is critical to deterring and preventing
abusive conduct that wastes students’ and taxpayers’ dollars.

        In announcing the proposed delay, the Department said delay was needed “based on
concerns recently raised by regulated parties” and to consider possible revisions to the rules
through a new rulemaking. But the requests for clarification raised by industry were on issues
long known to the Department and to participants in the rulemaking process, and can and should
be addressed through guidance without any need to delay protections for students or pursue
further rulemaking. Indeed, NCLC and other advocates for students have specifically urged the
Department to move forward with implementing the rules and cited information from the
preamble of the 2016 rule to describe how ED can easily clarify the scope of the rules.9


6
  National Consumer Law Center, Wake-Up Call to State Governments: Protect Online Education
Students from For-Profit School Fraud (Dec. 2015), available at http://www.nclc.org/images/pdf/pr-
reports/brief-ensure-ed-integrity-2015.pdf.
7
  Office of the Inspector General, Dep’t of Educ., “Title IV of the Higher Education Act Programs:
Additional Safeguards are Needed to Help Mitigate the Risks That are Unique to the Distance Education
Environment,” ED-OIG/A07L0001 at 4, 6 (Feb. 2014).
8
  National Consumer Law Center, Wake-Up Call to State Governments: Protect Online Education
Students from For-Profit School Fraud (Dec. 2015), available at http://www.nclc.org/images/pdf/pr-
reports/brief-ensure-ed-integrity-2015.pdf.
9
  Letter to Sec. DeVos Requesting Guidance and Implementation of State Authorization of Distance
Education Rule (March 26, 2018), available at https://na-
production.s3.amazonaws.com/documents/03262018_State_Authorization_Letter_Final.pdf.

                                                  3

                                                                                                  0023
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 30 of 159



         Announcing plans to delay the rule barely a month before its implementation and almost
a year-and-a-half after it was first published is not only unnecessary, but also unfair to
institutions, to states, and most importantly, to students. If the 2016 Rule is delayed, online
students will be left out of the federal and state regulatory framework and thus exposed to
continued abuses for another two years. Additionally, the lateness of the notice is unfair to the
student borrowers who were the intended beneficiaries of the Rule. The late notice necessitated
an unusually short period for the public to provide comments (15 days inclusive of only 10
business days). While industry lobbyists may be able to respond to notices during such a brief
window, most busy students and borrowers cannot, and we fear their voices will be left out of the
process.

Conclusion
      The 2016 state authorization rules can and should be implemented as scheduled this
summer as an important step toward protecting online students.

       Thank you for considering these comments. Please feel free to contact Abby Shafroth at
ashafroth@nclc.org or 617-542-8010 with any questions or to discuss.




                                               4

                                                                                             0024
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 31 of 159




June 11, 2018

Betsy DeVos, Secretary
U.S. Department of Education
400 Maryland Ave. SW
Washington, DC 20202

RE: Program Integrity and Improvement [Docket ID: ED-2018-OPE-0041; RIN: 1840-
AD39]

Dear Secretary DeVos:

Consumers Union, the advocacy division of Consumer Reports,1 appreciates the
opportunity to comment in response to the Department’s proposal to delay
implementation of the state authorization rule for postsecondary distance education
programs.

We strongly support the 2016 rule, and urge the Department to move forward with
implementation. It adds clarity to the regulatory framework applicable to distance
education providers, in recognition of the changing landscape for postsecondary
education that increasingly involves distance education providers marketing their
programs to students in multiple states. The 2016 rule includes these important
provisions:
   • It requires all providers of distance education to obtain state authorization in each
        state where they intend to enroll students, to ensure states conduct an active
        review of out-of-state education providers.
   • It defines permissible uses of reciprocity agreements, and provides that a
        student’s home state has final authority to resolve complaints and enforce its own
        consumer protection laws even where reciprocity agreements are present.
   • It also provides important notice requirements, to ensure that students do not
        unwittingly enroll in career programs that do not meet the programmatic
        accreditation requirements necessary for the student to obtain a professional
        license in her home state, or which are subject to ongoing investigations that may
        portend trouble at the institution.


																																																								
1
  Consumers Union is the advocacy division of Consumer Reports, an expert, independent, non-profit
organization whose mission is to work for a fair, just, and safe marketplace for all consumers and to
empower consumers to protect themselves. Consumers Union works for pro-consumer policies in the areas
of financial services, as well as telecommunications, health care, food and product safety, energy,
telecommunications, privacy and data security, and competition and consumer choice, among other issues,
in Washington, DC, in the states, and in the marketplace. Consumer Reports is the world’s largest
independent product-testing organization, using its dozens of labs, auto test center, and survey research
department to rate thousands of products and services annually. Founded in 1936, Consumer Reports has
over 7 million subscribers to its magazine, website, and other publications.
	


	                                                          1	
                                                                                                            0025
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 32 of 159



Our organization served on the 2014 Program Integrity and Improvement Committee,
representing the interests of consumer advocacy organization. Negotiators engaged in
robust stakeholder discussions over four sessions in developing this rule. The resulting
2016 final rule reflects that substantial stakeholder input. There is simply no rationale to
abruptly delay the rule for another two years, allowing confusion and uncertainty to
impact states, distance education providers, and – most importantly – students.

General comments

With more than 2.8 million post-secondary education students enrolled in online-only
programs,2 the Department must take seriously the issue of quality in online education
programs with greater urgency than ever before. As the Department acknowledged in
its notice of proposed rulemaking, there has been significant growth in the number of
students enrolling in out-of-state online programs, a majority of whom enroll in
proprietary schools’ online programs.3

Despite this trend, online-only education remains largely unregulated.4 Unfortunately,
increasing complaints about fraud at some institutions indicate that the need for clear
state oversight standards is overwhelming. Online programs offered by for-profit schools
are too often purveyors of fraud and debt rather than knowledge and skills. For example,
in 2014, Ashford and its parent company Bridgepoint Education, Inc. paid $7.25 million
to Iowa for misleading online recruiting practices, including deceiving prospective
students by leading them to believe that online education degrees would allow them to
become classroom teachers.5 Last year, the California Attorney General also sued
Ashford and Bridgepoint for widespread deception in its recruitment practices, as well as
aggressive debt collection.6

However, Ashford continues to have an active distance education business.7 Ashford is
not alone in doing active business despite being under investigation. For example, the
University of Phoenix,8 Kaplan9 and Ashworth10 have also been the focus of complaints
by state and federal agencies for their ongoing distance education programs.
																																																								
2
  I. ELAINE ALLEN ET AL., ONLINE REPORT CARD: TRACKING ONLINE EDUCATION IN THE UNITED STATES 4
(2016), available at http://onlinelearningsurvey.com/reports/onlinereportcard.pdf.
3
  Program Integrity and Improvement; Proposed Rule, 81 Fed. Reg. 48598, 48607 (proposed July 25,
2016).
4
  ROBYN SMITH, NAT’L CONSUMER LAW CTR., ENSURING EDUCATIONAL INTEGRITY: 10 STEPS TO IMPROVE
STATE OVERSIGHT OF FOR-PROFIT SCHOOLS 18 (2014), available at http://www.nclc.org/images/pdf/pr-
reports/for-profit-report.pdf.
5
  Press Release, Iowa Dep’t of Justice, Office of the Attorney General, Ashford University and Parent
Company Bridgepoint Education Agree to $7.25 Million Payment Major Changes after Miller Alleges
Consumer Fraud (May 16, 2014), https://www.iowaattorneygeneral.gov/newsroom/ashford-university-and-
parent-company-bridgepoint-education-agree-to-7-25-million-payment-and-majo/.
6
  Press Release, Calif. Dep’t of Justice, Attorney General Xavier Becerra Sues For-Profit Ashford
University for Defrauding and Deceiving Students (Nov. 29, 2017), https://oag.ca.gov/news/press-
releases/attorney-general-xavier-becerra-sues-profit-ashford-university-defrauding-and.
7
  Press Release, Bridgepoint Educ., Bridgepoint Education Reports Second Quarter 2016 Results (Aug. 2,
2016), http://www.prnewswire.com/news-releases/bridgepoint-education-reports-second-quarter-2016-
results-300307777.html.
8
  Apollo Education Group, Inc., Current Report (Form 8-K), at 2 (Aug. 7, 2015).
9
  Press Release, North Carolina Dep’t of Justice, Office of Attorney General, Unlicensed Medical Institute
Shut Down for Offering Faulty Classes (Oct. 9, 2015http://www.ncdoj.gov/News-and-Alerts/News-
Releases-and-Advisories/Press-Releases/Unlicensed-medical-institute-shut-down-for-offerin.aspx.


	                                                          2	
                                                                                                             0026
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 33 of 159




For these reasons, it is crucial that states conduct an active review of schools seeking
authorization to operate under their jurisdiction, to prevent schools with poor track
records from putting students into debt for questionable programs. Without proper
oversight of these schools, the Department, states, students and taxpayers will continue
to bear the cost.

To address these problems, the 2016 rule clarified that distance education providers
must obtain authorization in every state where it seeks to operate, and set forth crucial
new standards in two specific areas: (1) state authorization reciprocity agreements; and
(2) disclosures to students about authorization, accreditation, and other important
information measures of school quality.

State authorization reciprocity agreements

The 2016 rule’s provisions regarding interstate reciprocity agreements are critical to
resolve longstanding confusion as to which standards and processes apply to distance
education programs authorized through such agreements, and to ensure that states can
still enforce their own consumer protection laws when their residents are harmed by out-
of-state actors. Absent clear and final authority for a student’s home state to enforce its
applicable laws, such agreements, if they seek to preempt laws in a student’s home
state, could result in a two-tiered oversight system that encourages schools to engage in
“forum shopping,” seeking to headquarter in a state with more lax consumer protection
laws. This in turns results in weaker protections for students taking distance education
courses with out-of-state providers.

The 2016 rule clarifies that a state can enforce its own laws, including consumer
protection laws of general applicability as well as those specific to higher education, in
order to protect students. This is a crucial change that must be implemented without
delay, to improve distance education standards preserve states’ rights to protect their
residents.

Accreditation and Disclosures

The 2016 rule also provides important disclosures to students enrolled in programs that
are meant to lead to obtaining a professional license, the requirements of which can vary
substantially from one state to another – unbeknownst to the student. Without adequate
information regarding a distance education program’s current accreditation status,
students seeking to become teachers, nurses, and other professionals can find
themselves in debt for a program that does not qualify them to sit for the exams they
need to pass in order to embark on their intended careers.

To address this issue, the 2016 rule requires schools to inform prospective students if
the program does not meet licensure or certification requirements in the state where the
student resides. It also requires distant education providers to promptly notify all
prospective and enrolled students when there are any adverse actions being taken by a

																																																																																																																																																																					
10
  Press Release, Fed. Trade Comm’n, Ashworth College Settles FTC Charges it Misled Students About
Career Training, Credit Transfers (May 26, 2015), http://www.ncdoj.gov/News-and-Alerts/News-Releases-
and-Advisories/Press-Releases/Unlicensed-medical-institute-shut-down-for-offerin.aspx.


	                                                                               3	
                                                                                                                                                                    0027
    Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 34 of 159



state agency or an accreditor, as well as any determination that the program fails to
meet licensure or certification prerequisites.

Conclusion

Students enrolled at distance education programs need fair treatment from their schools,
and proper oversight from state and federal government, in order to realize the
opportunities they seek through postsecondary education. It is crucial that the
Department set ground rules to promote the best interests of students, not simply to
ease friction in the authorization process for schools. We strongly urge the Department
to implement the 2016 rule, to provide clarity to schools and protect our nation’s
students.


Sincerely,




Suzanne Martindale
Senior Attorney




	                                           4	
                                                                                           0028
                     Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 35 of 159




                                                    www.consumer-action.org
PO Box 70037                                            1170 Market St., Suite 500                    11901 Santa Monica Blvd., PMB 563
Washington, DC 20024                                    San Francisco, CA 94102                                   Los Angeles, CA 90025
202-544-3088                                                  415-777-9648                                                 213-624-4631


                 June 11, 2018

                 Sophia McArdle, Ph.D
                 Department of Education
                 400 Maryland Avenue SW, 6W256
                 Washington, DC 20202

                 Re: Program Integrity and Improvement (State Authorization)
                 Docket no. ED-2018-OPE-0041


                 Dear Dr. McArdle,

                 Consumer Action writes to you on behalf of low- and moderate-income, limited-English-speaking,
                 and other underrepresented consumers nationwide. We are writing in response to Federal
                 Register notice ED-2018-OPE-0041, which seeks to delay implementation of the 2016 state
                 authorization regulations. We would like to convey our strong opposition to delaying the 2016
                 state authorization regulations, a rule that was finalized after nearly two years of negotiations,
                 public scrutiny and review. Delaying the rule is unfair to institutions, to states, to taxpayers, and
                 most importantly, to students. Instead, we urge you to implement the authorization rule as it
                 stands. The Department’s intent to establish a new (and, in our view, unnecessary) rulemaking
                 process later this year is no basis for the Department to refuse to implement and enforce the
                 existing, finalized state authorization regulations in the interim.

                 Online education is a booming industry, especially for for-profit institutions, where entirely-online
                 students make up nearly 50 percent of the student body. According to the Integrated
                 Postsecondary Education Data System, nearly 4.9 million undergraduate students, or one in four,
                 participated in distance education as of 2015, including 2.1 million students who were enrolled
                 exclusively online. Nearly one in five veterans was enrolled in an exclusively-online program in
                 2015. Given these significant figures, we worry about the impact that delaying the authorization
                 rule would have on current and future students and student loan borrowers, many of which are
                 veterans, servicemembers, single parents, and the first in their family to attend college.

                 The average student enrolled in an online-only for-profit program owes more in federal student
                 loans than in any other education sector ($31,298.60 compared with $28,482.20 on average
                 across all education sectors); and that debt is higher than those not enrolled in entirely-online
                 programs ($21,525.60, on average).1 The students that are more likely to enroll in online
                 education programs are disproportionately older, poorer, and more likely to be an




 1
   U.S. Department of Education, National Center for Education Statistics, Integrated Postsecondary Education Data System (IPEDS), Spring 2016
 and Spring 2017, Fall Enrollment component. (This table was prepared January 2018.)

                                                                                                                                  0029
                      Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 36 of 159


                  underrepresented minority than those who enroll in non-online programs, including brick-and-
                  mortar schools.2

                  The state authorization regulation requires schools that provide online education to disclose
                  critical information that students need to make informed decisions about their education and
                  finances, including whether the program they’re considering satisfies certain licensure/certification
                  prerequisites and whether the programs meets licensure/certification requirements in the state
                  where the student resides—basically protecting students from paying thousands of dollars for
                  worthless degrees that do not adequately prepare them for their intended profession.

                  The state auhtorization regulation also provides vital, yet basic, protections to consumers by
                  requiring that students have a way to file complaints and that states/institutions have a way of
                  addressing them. This complaint system functions as an essential early warning system of
                  potential waste, fraud, and abuse of students and federal financial aid. Delaying the
                  implementation of this rule would mean students and borrowers are left unprotected and without
                  the assurance of high-quality program standards.

                  The 2016 state authorization rule provides core protections to consumers and reserves states’
                  rights to enforce their own laws—essential elements of protecting the higher education system
                  that should not be ignored while the Department pursues a new regulation. States and
                  educational institutions have had nearly 18 months to comply with this rule and have invested
                  valuable resources in doing so. The Department’s decision to publish this notice of delay in late
                  May, just weeks before the July 1 implementation deadline, and with minimal time for a period of
                  public comment, is cause for concern.

                  If the Trump Administration is serious about protecting students from predatory practices, the
                  Department of Education must implement the state authorization regulations without delay. Each
                  of these accountability measures is essential to protect students and taxpayers from misconduct
                  by unscrupulous education programs, and to maintain the integrity of our federal financial aid
                  program.

                  Thank you for the opportunity to comment.


                  Regards,




                  Alegra Howard
                  National Priorities Associate
                  Consumer Action
                  Alegra.howard@consumer-action.org
                  (408) 460-6797




2
    U.S. Department of Education, National Center for Education Statistics, 2015-16 National Postsecondary Student Aid Study (NPSAS:16).
                                                                                                                                   0030
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 37 of 159



June 11, 2018


Sophia McArdle
Department of Education
400 Maryland Avenue SW., Room 6W256
Washington, DC 20202

RE: Public Comment on Docket No. ED-2018-OPE-0041

Dear Ms. McArdle:

On behalf of the thousands of service members, veterans, and their family members and
survivors we represent, we ask that you not postpone the date of the implementation of
regulations relating to the State authorization of distance education providers and
correspondence education.

Due to service abroad, family and work obligations, service related disabilities, and other
extenuating circumstance, approximately one in five military-connected students take distance
education and correspondence courses. In order to ensure a strong return on investment for the
student’s and taxpayers’ dollars it is imperative that proper measures are maintained to guarantee
education offered online is high quality.

The quality metrics for Title IV programs rely heavily on the triad of federal, state, and
accreditors oversight. While oversight by the federal government over Title IV programs is
necessary, so is the oversight by states and accreditors, to ensure the triad works as intended.
Keeping states from protecting their residents by enforcing postsecondary-specific consumer
protections goes contrary to the very nature of state authorization. Given their more localized
jurisdiction, states have the capacity to better monitor and follow training programs. They are
also aware of what other institutions are offering in their jurisdictions, and therefore can provide
better safety measures to ensure students are getting access to the same quality of education at
any school they attend within their state.

Additionally, this regulation provides essential protections to consumers. Under the regulation
the Department seeks to delay, states are required to ensure students have a way of filing
complaints – which is essential as an early warning system of potential waste, fraud, and abuse –
and schools are required to make certain information available to students, such as whether or
not the program the student is pursuing will lead to licensure in their field of study for that state.
A research report by Veterans Education Success found that 20% of more than 300 degrees in
fields that require a license left the graduates literally ineligible to even sit for a licensing exam;
their degrees left them unable to work in the field of study. 1 Therefore, such disclosures are


1 Veterans Education Success, “The GI Bill Pays for Degrees That Do Not Lead to a Job” (2015)
available at
https://static1.squarespace.com/static/556718b2e4b02e470eb1b186/t/57eeaa61197aea4f38f19f02
/1475258978479/GI+Bill+Pays+for+Degrees+That+Do+Not+Lead+to+a+Job+%283%29.pdf


                                                                                                    0031
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 38 of 159



important. Making this information readily available allows students to make better informed
decisions related to their pursuit of higher education, thereby helping to cut down on waste of
money for both the student and the tax payer.

Military-connected student have access to a significant amount of military education benefits and
deserve to know their hard-earned benefits will be used towards high quality education leading to
career advancement both during their military service and in their transition into the civilian
workforce. That is why we ask the Department to please move forward with timely
implementation of this regulation.

Sincerely,


Jared Lyon                                               Deirdre Parke Holleman, Esq.
President & CEO                                          Washington Executive Director
Student Veterans of America                              The Retired Enlisted Association


Bonnie Carroll                                           Carrie Wofford
Present & Founder                                        President
Tragedy assistance Program for Survivors                 Veterans Education Success




                                                                                                  0032
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 39 of 159


                 1201	16th	St.,	N.W.		|		Washington,	DC	20036		|		Phone:	(202)	833-4000   Lily	Eskelsen	García	
                                                                                          President	
                                                                                          	
                                                                                          Rebecca	S.	Pringle	
                                                                                          Vice	President	
                                                                                          	
                                                                                          Princess	R.	Moss	
                                                                                          Secretary-Treasurer	
June 11, 2018                                                                             	
                                                                                          John	C.	Stocks	
                                                                                          Executive	Director	

Jean-Didier Gaina
U.S. Department of Education
Office of Postsecondary Education
400 Maryland Avenue, SW
Washington, DC
20202-6110

Re: Request for comments on proposed delay of the 2016 Program Integrity and Improvement –
State Authorization Rule

Docket ID ED–2018–OPE–0041

Dear Jean-Didier Gaina,

We write on behalf of our members in response to the proposed delay1 of the 2016 Program
Integrity and Improvement—State Authorization Rule (hereinafter “State Authorization Rule” or
“Rule”).2 The National Education Association (NEA), the nation’s largest professional employee
organization, is committed to advancing the cause of public education. NEA’s three million
members work at every level of education—from preschool to university graduate programs.
NEA has affiliate organizations in every state and in more than 14,000 communities across the
United States.

NEA is fundamentally committed to both a quality education for every student and stands as an
organization committed to social justice, willing to speak up to protect the rights of students and
taxpayers. We advocate for the highest quality professional development and educational
opportunities for all of our members, including those who enroll in online and distance education
programs, as well as those who teach such programs. We appreciate the opportunity to comment
and strongly oppose the delay of the State Authorization Rule.

We believe the State Authorization Rule provides important protections for Title IV student loan
borrowers and grant recipients for the following reasons:

    •   The Rule requires important consumer disclosures. The Rule requires institutions
        operating online programs to provide important disclosures to the public, as well as to
        enrolled and prospective students. For example, the Rule requires institutions to disclose
        the program’s authorization status, either directly by the state where enrolled students

1       83 Fed. Reg. 24,250 (May 25, 2018).
2       81 Fed. Reg. 92,232 (Dec. 19, 2016).



                                                                                                        0033
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 40 of 159



       reside or through a state authorization reciprocity agreement; the possible consequences
       of losing federal financial aid if a student moves to a state where the program is not
       authorized; the process for submitting complaints; information about adverse actions
       against the school; state refund policies where enrolled students reside; and the
       educational prerequisites for professional licensure or certification in the states where
       enrolled students reside, including notifications when the institution determines its
       program does not meet the licensure or certification requirements. These disclosures are
       important to our members, who otherwise could waste valuable time and money on
       programs that do not meet state licensure or certification requirements or on programs
       that have faced state legal adverse actions.

   •   The Rule defines a “state authorization reciprocity agreement” to allow states to
       enforce their higher education consumer protection laws against institutions
       offering online education programs. Prior to the publication of the Rule in December
       2016, NC-SARA (the non-government-affiliated organization that manages the state
       authorization reciprocity agreement that forty-eight states and one U.S. territory have
       joined) established as part of its agreement that participating states could only enforce
       consumer protection laws of general applicability, a provision that continues in effect
       today. This provision has prevented states from enforcing consumer protection laws
       narrowly tailored to the higher education sector, such as refund requirements,
       cancellation requirements, mandated disclosures, prohibited practices, student protection
       funds or bonds to reimburse students for economic losses caused by school closures,
       private rights of action, requirements regarding the content of key documents such as
       enrollment agreements and course catalogs, and student complaint procedures. If the Rule
       is implemented, NC-SARA should change its requirements to permit state Attorneys
       General to enforce their higher education consumer protection laws against online
       education programs that engage in predatory practices.

   ● The Rule protects students by requiring a complaint system in the state where the
     student resides or through reciprocity agreements. The Rule requires that an
     institution that enrolls students in distance education courses outside of the state where
     the institution is physically located must document the complaint process for a state to
     review and act upon complaints from its students. Such a requirement would help guide
     students towards the appropriate state agencies if they run into problems while enrolled in
     an online education program.

NEA’s faculty and staff members strongly support this rule that allows states to effectively
oversee the quality of the education offered to their students, as well as the other program
integrity rules implemented by the Department over the last several years.

In addition to the important protections provided by the Rule, the Department’s reasons for
delaying the Rule are insufficient. The Department relies on two letters, received in February
2018, as the basis for the proposed delay. The Department, however, previously grappled with
those same issues when it finalized Rule in 2016. Moreover, the issues addressed in those letters
could easily have been resolved through subregulatory guidance.




                                                                                               0034
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 41 of 159



Finally, the Department must submit any delay in the effective date of the Rule to a negotiated
rulemaking process.3 Congress has provided that the Department may only bypass negotiated
rulemaking where that process would be “impracticable, unnecessary, or contrary to the public
interest” within the meaning of the “good cause” exception to notice and comment rulemaking.4
The Department’s own delays during the seventeen months since publishing the Rule in
December 2016 do not constitute a valid basis for waiving the Department’s negotiated
rulemaking statutory obligation. Nor does the receipt of the February 2018 letters cited in the
Notice of Proposed Rulemaking constitute a valid basis for waiving negotiated rulemaking.

We strongly urge the Department not to finalize the delay and instead to permit the Rule to go
into effect on July 1, 2018. Thank you in advance for your attention to these important issues
facing student loan borrowers, as well as institutions of higher education and their faculty and
staff.

Sincerely,




Donna M. Harris-Aikens
Director, Education Policy and Practice




3
       20 U.S.C. § 1098a.
4
       5 U.S.C. § 553(b)(3)(B).



                                                                                               0035
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 42 of 159




Jean-Didier Gaina
U.S. Department of Education
400 Maryland Avenue S.W.
Mail Stop 294-20
Washington, D.C. 20202-6110

                                                                                                       June 11, 2018

Re: Request for comments on proposed delay of the 2016 Program Integrity and Improvement –
State Authorization Rule

Docket ID ED–2018–OPE–0041

Dear Jean-Didier Gaina,

We write on behalf of the National Student Legal Defense Network (“NSLDN”) in response to the
proposed delay1 of the 2016 Program Integrity and Improvement – State Authorization Rule
(hereinafter “Rule”).2 NSLDN is a non-partisan, non-profit organization that works, through
litigation and advocacy, to advance students’ rights to educational opportunity and to ensure that
higher education provides a launching point for economic mobility. NSLDN appreciates the
opportunity to comment on this proposed delay.

Because the Rule includes several important provisions to strengthen state oversight of distance
education programs as well as provide students with access to critical information as they consider
enrolling, it is necessary to protect the growing number of student loan borrowers who enroll in out-
of-state online programs, especially at for-profit institutions. For that reason, NSLDN strongly
opposes the Department’s proposal to delay the effectiveness of the Rule.

    1. The 2016 State Authorization Rule Strengthens State Oversight of Distance
       Education Programs

The Rule requires that an institution offering distance education obtain authorization from each
state in which the institution enrolls a student who receives federal student aid, if such authorization
is required by that state. Alternatively, the Rule allows an institution to enter into a state
authorization reciprocity agreement in order to offer distance education programs in states in which
an institution does not maintain a physical location. Finally, the Rule requires any institution that
offers distance education programs to document the state process for resolving student complaints
in every state in which an enrolled student resides. Because the Rule creates a system for enhanced



1        83 Fed. Reg. 24,250 (May 25, 2018). This Rule creates new requirements for online and distance education
programs, adding to the regulatory scheme already in place for brick-and-mortar schools. See Program Integrity Issues,
75 Fed. Reg. 66,832 (Oct. 29, 2010).
2        81 Fed. Reg. 92,232 (Dec. 19, 2016).



                                                                                                                   0036
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 43 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 2 of 10

oversight of distance education and online programs, NSLDN opposes delaying these important
provisions.

Of particular importance here, the Rule resolves a major issue with state reciprocity agreements. At
the time the 2016 regulations were finalized, as well as today, the only state authorization reciprocity
agreement to exist—known nationally as NC-SARA—exempted online colleges from state higher
education consumer protection laws that apply to schools with a physical presence. This exemption
has led to a two-tiered oversight system where students who enroll in distance education programs
receive less state protection from predatory practices than their peers who attend brick-and-mortar
schools. For example, students who choose to attend online programs authorized through NC-
SARA can no longer benefit from the protection of state laws and regulations such as refund
requirements, cancellation requirements, mandated disclosures, prohibited practices, student
protection funds or bonds to reimburse students for economic losses caused by school closures,
private rights of action, requirements regarding the content of key documents such as enrollment
agreements and course catalogs, and student complaint procedures. In practice, this means that a
student who lives in Delaware and enrolls in an online program offered by an institution physically
located in Colorado cannot seek recourse against the institution using Delaware’s higher education
consumer protection laws. Similarly, the state of Delaware cannot enforce its own higher education
consumer protection laws against that Colorado-based institution, ceding their enforcement
authority to Colorado or, if Colorado fails to take action, to NC-SARA.

The 2016 definition of a “state authorization reciprocity agreement,” however, altered NC-SARA’s
prior emphasis on deregulation in the online education field. The Rule defines a “state authorization
reciprocity agreement” as one between two or more states “that authorizes an institution located and
legally authorized in a [s]tate covered by the agreement to provide . . . distance education . . . to
students residing in other [s]tates covered by the agreement.”3 More importantly, the definition
clarifies that a state authorization reciprocity agreement cannot “prohibit any [s]tate . . . from
enforcing its own statutes and regulations, whether general or specifically directed at all or a
subgroup of educational institutions.”4 In other words, online programs offered through NC-SARA
would no longer be exempt from state higher education consumer protection laws under the Rule.
Likewise, states would no longer be prohibited from enforcing their own laws, allowing the student
who lives in Delaware to seek help and assistance from her home state. These changes are crucial
for protecting online students from abusive practices in the forty-eight states and one U.S. territory
that currently participate in NC-SARA.5

In addition, the Rule requires institutions that offer online programs to document the complaint
process in each state where an enrolled student resides. Making sure that students know where to
turn for help is vital, given the number of abuses that have occurred in this sector. In fact, there is
no question that robust complaint processes can provide vital information to state law enforcement.
For example, following an investigation into complaints filed by online students, the California
Attorney General initiated a lawsuit against Ashford University in 2017 alleging that the school


3       81 Fed. Reg. at 92,233.
4       Id.
5       “SARA States and Institutions,” NC-SARA, http://nc-sara.org/sara-states-institutions.



                                                                                                    0037
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 44 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 3 of 10

“illegally misled students about their educational prospects and unfairly saddled them with debt.”6
By that time, Ashford had built an online empire, at one point enrolling over 80,000 students
nationwide.7 The California Attorney General accused Ashford of making a wide variety of false
and misleading statements to convince prospective students to enroll, misleading investors and the
public in its filing with the Securities and Exchange Commission, and engaging in aggressive and
illegal tactics to collect unpaid student debts.8 The lawsuit seeks restitution for California’s students,
as well as civil penalties and a permanent injunction prohibiting Ashford from engaging in similar
misconduct in the future.9 Had Ashford University’s online students who resided in California not
known about their ability to complain about the school’s conduct, or not known which state entity
to send their complaints, it would have been much more difficult for California to investigate and
pursue justice on behalf of its students.

Given the more balanced “state authorization reciprocity agreement” definition that increases states’
ability to protect their students as well as the increase in accountability for online programs through
the state complaint processes, NSLDN recommends that the Department of Education implement
the important state authorization rule as planned on July 1, 2018.

    2. The State Authorization Rule Provides Students with Access to Critical Information
       to Inform their Enrollment Decisions

In addition to increasing state oversight of distance education programs, the Rule ensures that
students make informed enrollment decisions. The Rule requires institutions that offer distance
education programs to provide both public and individualized disclosures to students.

First, the Rule requires online programs to disclose publicly: (1) whether the institution is authorized
to provide the distance education program by the state where the enrolled student resides—or,
alternatively, whether the institution’s program is authorized through a state authorization
reciprocity agreement—and an explanation of the consequences, including the possibility of losing
eligibility for federal student aid, if a student moves to a new state where the distance education
program is not authorized, or in the case of a Gainful Employment program, where the program
does not meet licensure or certification requirements of the state; (2) a description of the state
complaint process or the process for submitting complaints established by SARA, including contact
information for appropriate state agencies where the student resides and where the institution’s main
campus is located; (3) a list of any adverse actions that a state or accrediting agency has initiated
against the distance education program or the institution as a whole in the last five years; (4) an
explanation of the refund policies of the state where the enrolled student resides; and (5) the
educational prerequisites for professional licensure or certification for the occupation which the

6         Press Release, State of California Dep’t of Justice Office of the Attorney General,
Attorney General Xavier Becerra Sues For-Profit Ashford University for Defrauding and Deceiving Students
 (Nov. 29, 2017), https://oag.ca.gov/news/press-releases/attorney-general-xavier-becerra-sues-profit-ashford-
university-defrauding-and.
7
          Id.
8
          Id.
9         Ashley A. Smith, “Calif. Attorney General Sues For-Profit Ashford,” Inside Higher Ed (Nov. 30, 2017),
https://www.insidehighered.com/quicktakes/2017/11/30/calif-attorney-general-sues-profit-ashford.



                                                                                                                  0038
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 45 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 4 of 10

program prepares students to enter in the state where, inter alia, the enrolled student resides, and, if
the institution makes a determination with respect to certification or licensure prerequisites, whether
the program does or does not satisfy the applicable requirement or, if the institution has not made a
determination for any state, a statement to that effect. These disclosures would help prospective
and enrolled students evaluate the legitimacy of both the online program and the institution that
offers it, preventing students from wasting time and money on programs that will not help them
further their careers.

Second, the Rule requires distance education programs to make the following individualized
disclosures to students: (1) prior to enrollment, any determination by the institution that the
program does not meet licensure or certification requirements in the state where the student resides;
(2) to all prospective and enrolled students, any adverse action by a state or accrediting agency
related to the online program within thirty days of the institution learning about that action; and (3)
also to all prospective and enrolled students, any determination that the program ceases to meet
licensure or certification requirements of a state within fourteen days of that determination. This
information would ultimately help students to assess the value of any potential degree by clarifying
whether they will be able to find a job in their chosen field where they currently live.

Disclosures have limitations, of course, but their fundamental purpose is to increase information
and, therefore, the quality of student enrollment decisions. Despite proposing to delay the
effectiveness of the Rule, the Department agrees with this sentiment, conceding that “the delay of the
disclosures related to the complaints resolution process could make it harder for students to access available consumer
protections. Some students may be aware of Federal Student Aid’s Ombudsman Group, State Attorneys General
offices, or other resources for potential assistance, but the disclosure would help affected students be aware of these
options.”10 Because, as the Department acknowledges, delaying the effectiveness of the disclosure
requirement will “make it harder for students to access available consumer protections,”11 NSLDN
strenuously opposes delaying the effective date of this Rule.12

     3. The Department has not Provided Adequate Justification for Delaying the 2016 State
        Authorization Rule

         a. The comment period for the proposed delay is too short and does not permit a meaningful opportunity to
            comment


10        83 Fed. Reg. at 24,253 (emphasis added).
11        Id.
12        Disclosure requirements also aid regulators and civil law enforcement agencies. Numerous consumer
protection government enforcement actions have been based on substantial misrepresentations made by institutions in
required disclosures. Indeed, public disclosure may have other benefits. For example, as one commentator noted,
“[c]onsider the detailed prospectuses that come from stocks and mutual funds. Very few individual investors read them,
but they and other filings required by the Securities and Exchange Commission have resulted in a relatively clean system
for the sale of company stock to the public. Investment scams are rare because company information is secured by the
media, by institutional investors and their analysis, and by watch-dog groups, essentially serving as monitors on behalf of
all potential investors.” Robert Shireman, “Perils in the Provisions of Trust Goods: Consumer Protection and the
Public Interest in Higher Education, “ Center for American Progress, 2 (May 2014), available at
https://cdn.americanprogress.org/wp-content/uploads/2014/05/ConsumerProtection.pdf.



                                                                                                                      0039
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 46 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 5 of 10

The Department’s proposal states that the reason for the short comment period is that the Rule is
scheduled to take effect on July 1, 2018 and “a longer comment period would not allow sufficient
time for the Department to review and respond to comments, and publish a final rule.”13 The
Department’s purported basis for this delay includes “concerns recently raised by regulated
parties.”14 However, the “recently raised” concerns arose from letters dated February 6 and 7,
2018.15 Even if the letters were a proper “catalyst” for delay, the Department has provided no
explanation for why it waited more than three months after receiving these letters before publishing
its notice of proposed rulemaking.

Moreover, the extremely short 15-day comment period—which included a federal holiday
(Memorial Day, May 28, 2018) and six weekend days—does not permit us to meaningfully comment
on this delay. The Department seems to acknowledge this fact itself, noting that proposed rules are
typically open for comment for thirty to sixty days.16 Fifteen days is simply not enough time to
prepare meaningful comments. The Department should permit the Rule to go into effect.

         b. The Department has prejudged the outcome of this rulemaking

The comment period closes on June 11, 2018, which leaves only nineteen days for the Department
to review comments and write a final rule. This timeframe is too short to meaningfully take into
account comments that run contrary to the Department’s conclusions. The Department further
assumes that it will implement the rule as proposed, stating “a final rule delaying the effective date
must be published prior to [July 1, 2018]. A longer comment period would not allow sufficient time
for the Department to review and respond to comments, and publish a final rule.”17

         c.   The Department provided an incomplete record

The Department relied on two letters as its basis for delaying the Rule. It provided a citation to the
letter from the American Council on Education (“ACE”). But it also relied on a letter from Western
Interstate Commission for Higher Education (“WICHE”) Cooperative for Educational
Technologies, the National Council for State Authorization Reciprocity, and the Distance Education
Accrediting Commission dated February 7, 2018. The Department did not provide a link to this
second letter, nor was it included in the rulemaking docket on regulations.gov. Because the
Department has not put out for comment the second letter it relied upon, the Department has made
it difficult for commenters to meaningfully comment, as they do not understand the full basis for
the Department’s reasoning.

         d. The Department has not provided a sufficient basis for delay



13      83 Fed. Reg. 24,250.
14      Id.
15
        As discussed below, these issues were previously raised both in the 2016 rulemaking and to the Department in
August and October 2017.
16      83 Fed. Reg. at 24,252.
17      83 Fed. Reg. at 24,250.



                                                                                                                0040
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 47 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 6 of 10

As a sole substantive basis for the delay, the Department has cited fears of “widespread concern and
confusion” that it believes exist “in the higher education community.” The source of this statement
appears to be the two letters, referenced above, rather than concerns raised directly by any regulated
entity. Nor has the Department referenced receipt of any concerns from students—a constituency
that the Department notes is likely to suffer from the delay. The Department’s substantive basis for
the delay is simply insufficient.

As noted above, the Department relied on the ACE and WICHE letters as its basis for delaying the
Rule. These letters do not provide a sufficient basis for delay, however. The ACE letter focuses not
on the definition of “residency,” but on the separate issue of whether certain states have complaint
processes for out-of-state institutions, which entities are required to disclose under the Rule. This
issue could easily be clarified with sub-regulatory guidance. In particular, ACE, individual
institutions, or the Department could reach out to California with respect to its complaint system.
Moreover, ACE sought only clarification, but not delay, of the Rule.

What we believe to be the WICHE letter (which, as noted above, was not put out for public
comment) in no way necessitates delay of the Rule. It further raises the issue of determining a
student’s “residency,” noting only that “[a]nother area of concern is that issue [sic] is that the
regulation defines ‘residence’ in a way that conflicts with state laws and common practice.”18 The
letter’s authors appear to misunderstand the Rule, which, as noted above, provides that “a student is
considered to reside in a State if the student meets the requirements for residency under that State’s
law.” 19 The Rule further provides that “[i]n general, when determining the State in which a student
resides, an institution may rely on a student’s self-determination unless the institution has
information that conflicts with that determination.”20 To the extent that further clarification is
needed, the Department could provide guidance in the form of a Dear Colleague Letter.

Finally, the Department has inconsistently described the effect that this delay will have on students.
Although the Department states that “[w]e believe that delaying the final regulations would benefit
students,”21 the Department has also boldly conceded that:

         1. “As a result of the proposed delay, students might not receive disclosures of adverse
            actions taken against a particular institution or program.”22

         2. “Students also may not receive other information about an institution, such as
            information about refund policies or whether a program meets certain State licensure
            requirements. Increased access to such information could help students identify
            programs that offer credentials that potential employers recognize and value, so delaying
            the requirement to provide these disclosures require students to obtain this information

18       Letter from WICHE Cooperative for Educ. Tech., Distance Educ. Accrediting Comm’n, & Nat’l Council for
State Authorization Reciprocity Agreements, to Frank Brogan, Acting Asst. Sec’y of Postsecondary Educ., U.S. Dep’t of
Educ. (Feb. 7, 2018), available at https://wcet.wiche.edu/sites/default/files/WCET-SARA-DEAC-Letter-2-7-18_0.pdf.
19       81 Fed. Reg. at 92,236.
20       Id.
21       83 Fed. Reg. 24,250-51.
22       Id. at 24,252.



                                                                                                                 0041
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 48 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 7 of 10

             from another source or may lead students to choose sub-optimal programs for their
             preferred courses of study.”23

         3. As noted above, “the delay of the disclosures related to the complaints resolution
            process could make it harder for students to access available consumer protections.
            Some students may be aware of Federal Student Aid’s Ombudsman Group, State
            Attorneys General offices, or other resources for potential assistance, but the disclosure
            would help affected students be aware of these options.”24

The Department’s discussion also ignores its cost-benefit analysis from the Rule. In 2016, the
Department noted that students would benefit from the Rule as the result of increased transparency,
the ability to identify programs that “offer credentials that potential employers recognize and value,”
the ability to make “better choice of program” because of the disclosures on licensure and
certification in their state, the ability to know how to submit complaints and access available
consumer protections, and the ability to understand the consequences of relocation.25 The
Department also previously stated that institutions would benefit from increased clarity “concerning
the requirements and process for State authorization of distance education.”26

         e. The Department has not established “good cause” to waive negotiated rulemaking

As the Department acknowledges, all of the rules it promulgates must first go through the
negotiated rulemaking process,27 which can take over twelve months to complete, with negotiations
being held over a three-month period.28 The statute provides only a very narrow exception to this
requirement, which is known as the “good cause” standard under the Administrative Procedure Act
(“APA”). The Department now invokes this exception, claiming that the “catalysts” for the delay
were the February 6 and 7, 2018 letters, combined with an inability to engage in negotiated
rulemaking prior to the July 1, 2018 implementation deadline. These justifications are wholly
inadequate. The final Rule was published on December 19, 2016, giving the Department seventeen
months to perform its statutory obligation for negotiated rulemaking. As discussed below, the
Department grappled with the issues raised in the letters during the 2016 rulemaking. The
Department also heard about those very same issues in both August and October 2017.29 Thus, the

23       Id. at 24,253.
24       Id.
25       81 Fed. Reg. at 92,232, 92,255.
26       Id.
27       20 U.S.C. § 1098a.
28       The Negotiated Rulemaking Act requires 30 days’ notice for the submission of comments and applications for
membership on the negotiated rulemaking panel. 5 U.S.C. § 564(c). The Department typically holds between three and
four negotiation sessions. However, where the only topic would have been delay, the Department could have held only
one negotiation session, allowing the Department to proceed on an abbreviated timeline, while still fulfilling their
obligations under the APA.
29       Transcript of Public Hearing, Comment by Cheryl Dowd, WCET State Authorization Network, Regulatory
Reform—Post Secondary Education, to U.S. Dep’t of Educ. (Oct. 4, 2017), available at
https://www2.ed.gov/policy/highered/reg/reform/2017/washingtondchearingtranscript.pdf (“Second question is
about compliance location. When one reads the regulation, it's hard to determine what is the exact requirement by the
regulation. There is language in regard to the use of the word reside.”); Comment by WCET and SAN (Aug. 1, 2017) to
Dep’t of Educ. in response to Evaluation of Existing Regulations, 82 Fed. Reg. 28,431 (June 22, 2017), available at



                                                                                                                 0042
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 49 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 8 of 10

Department had already been put on notice about any possible confusion. To the extent that the
Department had concerns about certain aspects of the rule, the Department could have initiated a
negotiated rulemaking on the delay much earlier. Having created the appearance of a need for speed
through its own actions, the Department cannot now claim that it would not be “practicable” to
comply with its statutory obligations. Its dilatory actions are insufficient for invoking the “good
cause” standard under the APA.

The Department has also announced that it is reconsidering the 2016 rule more broadly. The
Department states that it would be “confusing and counterproductive” for the 2016 rule to go into
effect while it reconsiders the rule. However, it is, in fact, more “confusing and counterproductive”
to delay the rule at the eleventh hour, failing to follow the statutorily-required procedures, after
schools and borrowers have been preparing for the rule’s implementation. (In fact, only one of the
so-called “catalyst” letters even requested a delay; the other sought additional implementation
guidance only.) In addition, the Department claims it has “good cause” to waive negotiated
rulemaking on the delay because it will complete a new negotiated rulemaking on the substance of
the rule in time for a July 1, 2020 effective date. This conflates the Department’s obligations. It
must do negotiated rulemaking on the delay but must also engage in negotiated rulemaking on any
future changes to the substance of the rule. One is not a substitute for the other. More importantly,
the Department’s desire to make substantive changes does not relieve the Department of its
obligations on the delay under the APA.

    4. If the Department Believes the Rule Needs Clarity, the Department Could Issue
       Appropriate Guidance, Rather Than Delaying the Rule

To the extent that the Department believes that additional clarity is needed, it could provide such
clarity through guidance. No delay is needed.

         a. To the extent the Department believes additional guidance is needed, it could provide guidance resolving
            any perceived uncertainty regarding a student’s “residency”

During the negotiated rulemaking process for the Rule, a few commenters expressed concern over
how to define a student’s “residency” for the purpose of complying.30 The Department responded
to these concerns by clarifying that “[t]he student’s State of legal residence is the residency or
domicile of a student’s true, fixed, and permanent home.” 31 The Department further provided that
a student’s residence is “usually where their domicile is located.”32 Additionally, the Department
stated:


https://www.regulations.gov/document?D=ED-2017-OS-0074-0073 (requesting clarification on term “reside” and
complaint processes, particularly the eligibility of California students). We note that the Department spent significant
time during 2017 on regulatory review and deregulatory reform. The Department could have analyzed these issues in
August or October 2017 when they were raised and had sufficient time to comply with its statutory obligations if it truly
believed delay was necessary.
30       The Department extensively addressed comments on what would happen if a student relocated, 81 Fed. Reg. at
92,236, and provided clarification on the phrase “where a student resides,” id. at 92,249-50.
31       81 Fed. Reg. at 92,250.
32       Id.



                                                                                                                    0043
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 50 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 9 of 10

       For the purposes of this rulemaking, a student is considered to reside in a State if the student
       meets the requirements for residency under that State’s law. In general, when determining
       the State in which a student resides, an institution may rely on a student’s self-determination
       unless the institution has information that conflicts with that determination.33

Yet, the Department now states, without explanation or support, that residency “issues are more
complex than we understood when we considered them in 2016.”34 That is simply not the case.
Even if it were true, it would still be improper for the Department to base any delay on concerns it
already considered as part of the negotiated rulemaking process.

In addition, the Department unjustifiably claims that the proposed delay will benefit students
because it will potentially increase the number of online courses offered by institutions this
summer. The Department asserts that many students who choose to take online classes during the
summer change their residency by moving back to their parents’ homes. Given the alleged
uncertainty around determining a student’s “residency,” the Department’s argument goes,
institutions “may be hesitant” to offer online classes, forcing some students to forgo additional
credits paid for via federal student aid. Interestingly, the Department provides no data to back up
this claim. Neither of the letters cited by the Department suggest institutions are “hesitating” due to
regulatory uncertainty. The Department’s concern is therefore speculative and hypothetical, which
cannot form the basis for reasoned decision-making.

       b. To the extent the Department believes additional guidance is needed, it could provide guidance on the
          format for disclosures

The WICHE letter requests clarification on the required format of the Rule’s disclosures. The
Department typically provides guidance regarding the format for disclosures through its IFAP
website. It could do so for the disclosures required in this Rule too.

       c.   To the extent the Department believes additional clarity is needed, it could provide guidance on the
            complaint system

The ACE letter sought guidance on the eligibility of students to enroll in online programs in states
that do not have a complaint process for out-of-state institutions, such as California. The
Department could provide guidance on the Rule’s requirement that a state have a process in place to
“review and [take] appropriate action on complaints.”35 The Department could also conduct
outreach with states that appear not to have complaint processes in place to confirm whether or not
that is actually the case, resolving any uncertainty about California.

                                                *        *         *

For all of the reasons stated above, NSLDN strongly opposes delaying the 2016 Rule. Thank you in
advance for your attention to these important issues facing student loan borrowers.
33     81 Fed. Reg. at 92,236.
34     83 Fed. Reg. at 24,251.
35     34 C.F.R. § 600.9(c)(2).



                                                                                                                   0044
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 51 of 159
United States Department of Education
Jean-Didier Gaina
June 11, 2018
Page 10 of 10



                                        Sincerely,


                                        Robyn K. Bitner, Counsel
                                        Martha U. Fulford, Senior Counsel




                                                                            0045
                     Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 52 of 159
June 11, 2018

Sophia McArdle
Department of Education
400 Maryland Avenue SW., Room 6W256
Washington, DC 20202

RE: Public Comment on Docket no. ED-2018-OPE-0041

Dear Ms. McArdle:

Higher Ed, Not Debt is a multi-year multi-organization campaign of student, faculty, labor, and consumer
groups dedicated to tackling the student debt crisis. We are writing in response to Federal Register notice
ED-2018-OPE-0041, which seeks to delay implementation of the 2016 state authorization regulations. We are
writing to strongly urge the Department to reconsider the delay and proceed in implementing the 2016 state
authorization rule as written, a regulation that is the result of two prior negotiated rulemakings.

Our concern about this delay has to do with the impact such a delay would have on current and future student
loan borrowers. Data show that that:

    1. Borrowers in distance-education-only, for-profit programs have debt loads higher than the average for
       students in programs not entirely online, including brick and mortar programs, in each income quartile.1
    2. Borrowers enrolled in distance-education-only programs carry higher loan debt on average at for-profits
       in the 2015-2016 academic year compared with their counterparts at brick-and-mortar for-profit
       programs ($8,213.50 and $7,553.90 respectively).
    3. The cumulative average federal student loan debt for graduating borrowers enrolled in
       distance-education-only programs is higher at for-profit institutions than in any other sector ($31,298.60
       compared with $28,482.20 on average across all sectors); and is higher than those not enrolled in
       entirely-online programs ($21,525.60, on average).

Students that opt to enroll in distance education programs are disproportionately older, poorer, and more likely
to be an underrepresented minority than those who enroll in non-distance-education-programs, including
brick-and-mortar.2 Instead of making access and quality a priority for those who need it the most, the current
financialization and lack of regulations on distance education makes obtaining an online degree more expensive
and, if this rule is rolled back, of less quality than the degrees our more affluent students receive.

For the nearly one in three students3 that participate in distance education programs delays in the rules meant to
protect these student consumers could mean the difference between a lifetime of unmanageable debt or financial
stability. Students pursuing non-traditional educational pathways deserve every bit of oversight and


1
  U.S. Department of Education, National Center for Education Statistics, 2015-16 National Postsecondary Student Aid Study (NPSAS:16).
2
  ​U.S. Department of Education, National Center for Education Statistics, 2015-16 National Postsecondary Student Aid Study (NPSAS:16).
3
   ​ U.S. Department of Education, National Center for Education Statistics, Integrated Postsecondary Education Data System (IPEDS), Spring 2016
and Spring 2017, Fall Enrollment component. (This table was prepared January 2018.)
                                                                                                                                    0046
                Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 53 of 159
accountability that traditional students receive as a result of strict adherence to the program integrity
accountability triad made up of the Department of Education, accreditors, ​and​ states.

The government must preserve their investment in the federal student loan program and in aid to distance
education providers. Students investing their time and money into these programs, at the very least, deserve the
guarantee that their credentials will have value in their state’s job market and professional industry standards.
Additionally, this regulation provides vital yet basic protections to consumers by requiring that students have a
way to file complaints and that states/institutions have a way of addressing them. This complaints system
functions as an essential early warning system of potential waste, fraud, and abuse of students and federal
financial aid.

Finally, it would be negligent of the Department to deny students the disclosures and information they are
entitled to to make informed decisions about their schooling and finances. To re-regulate this issue for a third
time would mean many more cohorts of students and borrowers are left unprotected and without the assurance
of high-quality program standards.

We, once again, urge the Department to quickly proceed in implementing the 2016 state authorization
regulations.

Sincerely,

Senya Merchant
Program Manager
Higher Ed, Not Debt




                                                                                                            0047
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 54 of 159




        IOWA DEPARTMENT OF JUSTICE
       OFFICE OF THE ATTORNEY GENERAL




June 11, 2018

The Honorable Betsy DeVos
U. S. Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202

Dr. Sophia McArdle
U.S. Department of Education
Transmitted via electronic posting to www.regulations.gov

RE: Docket ID ED-2018-OPE-0041

Dear Secretary DeVos and Dr. McArdle:

The Iowa Attorney General and the Iowa College Student Aid Commission (Iowa College Aid)
respectfully submit these joint comments on the Notice of Proposed Rulemaking (NPRM) published in
the Federal Register by the U.S. Department of Education (the Department) on May 25, 2018. In this
NPRM, the Department proposes delaying until July 1, 2020, the effective date of the final regulations
published on December 19, 2016 (Final Regulations) concerning state authorization and required
disclosures for Title IV participating schools that offer distance education and correspondence courses.

Iowa College Aid is Iowa’s postsecondary registration agency, providing regulation and oversight of
postsecondary institutions doing business in the State. In addition to registration, Iowa College Aid
administers a complaint handling process for Iowans attending in-state and out-of-state institutions, as
well as non-residents attending Iowa institutions. Iowa College Aid also partners with the Iowa Attorney
General to administer certain provisions of the Iowa Consumer Fraud Act that provide consumer
protections for Iowa postsecondary students. Lastly, Iowa College Aid is the state agency authorized to
enter into or recognize agreements that create interstate reciprocity in the regulation of postsecondary
distance education.

The Iowa Attorney General is the primary enforcer of Iowa’s consumer protection laws. Our office has
always made protecting consumers one of our highest priorities, and while we address a wide variety of



                                                                                                       0048
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 55 of 159



consumer issues, the actions of several postsecondary education providers have brought distance
education issues to the forefront of our concerns. Our office has conducted a number of Iowa-only
investigations and legal actions against Iowa and out-of-state institutions. Additionally, we have
participated in and led several multi-state actions against distance education providers operating
nationwide.

These comments reflect our agencies’ shared interest in protecting Iowans who seek to purchase
educational services from institutions of higher education operating within Iowa, as well as those beyond
our borders.

In the NPRM, the Department explains that the reason for the proposed delay is the concerns raised by
regulated parties in two letters, received by the Department on February 6 and February 7, 2018. The
Department also notes in the NPRM that questions remain about how exactly individualized disclosures
should be made in a variety of factual situations that complicate the issue of residence, and concludes that
these issues are so complex that they can only be addressed through a delay and a further round of
negotiated rulemaking.

The February 6 letter comes from the American Council on Education (A.C.E.), and warns that the Final
Regulations “appear to make students who are residents of certain states ineligible for federal financial
aid if they are studying online at institutions located outside their states,” when those states do not have
the complaint processes required by section 600.9(c)(2). The letter asks the Department to “clarify” its
position on the federal student aid eligibility of such students. In fact, the Department thoroughly and
carefully explained its position on this exact issue in the Preamble to the Final Regulations published in
2016 (Preamble), where it wrote that: “we agree with commenters that, if a State does not provide a
complaint process as described in a State where an institution’s enrolled students reside, the institution
would not be able to disburse Federal student aid to students in that State.” FR 92238. Rather than an
“additional concern,” as the NPRM calls it, the February 6 letter advances a concern that was raised and
addressed during the prior round of negotiated rulemaking.

The February 7 letter comes from the Western Interstate Commission for Higher Education Cooperative
for Educational Technologies (WCET), the Distance Education Accrediting Commission, and the
National Council for State Authorization Reciprocity Agreements. In it, these entities write that the Final
Regulations will be costly and burdensome for colleges and universities that offer distance education to
comply with, and take issue with the definition of “residence” given by the Final Regulations.

The Department carefully considered the regulatory burdens that the Final Regulations would impose on
colleges and universities before promulgating them, and made suggestions for minimizing these burdens
in the Preamble—writing at one point that “[t]he administrators of a State authorization reciprocity
agreement could provide [information about state-based complaint processes] to its members as a
potential service, which could reduce the burden on individual institutions while still providing necessary
information for the protection of students.” FR 92247. There is nothing new in the February 7 letter, and
nothing that justifies the renegotiation and dilution of the Final Regulations. The issues surrounding
individualized disclosures and residence are also not new. In fact, the Department specified in the
Preamble that it expected individualized disclosures to have been given “by the time the student enrolls."
FR 92250.

Furthermore, institutions have had ample time to prepare to meet the new regulatory requirements over
the course of the approximately 18 months since the Final Regulations were promulgated in December
2016. The Regulations are not overwhelmingly burdensome; in fact, some of the disclosures they require,
e.g., State-based student complaint contact information and state authorization disclosures, are already in
place now at institutions that offer distance education programs. Iowa College Aid sees these disclosures

                                                      2

                                                                                                         0049
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 56 of 159



routinely on the websites of Iowa institutions and out-of-state institutions that offer distance education
programs.
The Department wisely chose to base its decision to delay implementation “only on a reasoned
determination that its benefits would justify its costs.” Our offices, based on our extensive hands-on
experience with student-consumers in the status quo, respectfully disagree with the Department’s
determination. We firmly believe that students in Iowa and nationwide would be best served by the
prompt implementation and enforcement of the Final Regulations, and that the acknowledged benefits to
students (several of which are correctly identified in the NPRM) far outweigh the impact of compliance
costs on institutions offering distance education.

We believe that prompt implementation is particularly imperative as it relates to distance education
programs that prepare students for State-licensed employment. Currently, institutions often place all the
responsibility for determining whether an institution’s distance education program meets the educational
requirements for professional licensure in a given State on the students. The NPRM correctly
acknowledges that this system “may lead students to choose sub-optimal programs”; in fact, it does and
will lead to sub-optimal choices, and in this context a “sub-optimal” choice may mean spending years and
thousands of dollars on a literally useless degree. Because of the severity of this harm, institutions must
be held accountable for the fundamental in-state validity of fully distance education programs marketed to
students who wish to pursue careers that require a professional license. One of the most passionate
arguments in favor of such regulations comes from one of the co-authors of the February 7 letter. Please
see the WCET blog posting at https://wcetfrontiers.org/2018/02/07/professional-licensure-notifications-
disclosures/. This posting characterizes professional licensure program disclosures as the “[i]nstitution’s
moral obligation for the student,” and it reads in part:

        “If a student is choosing the institution to prepare them to pursue a particular professional
        field, the institution must accept the moral obligation to provide the necessary
        information regarding the prerequisites to pursue that professional field.

        Consider the inexperienced student vs. the academic department offering the program.
        Who do you think has better access to understand how to research and determine the
        prerequisites in another state? We have often heard that it should be the student’s
        responsibility to determine licensure applicability. But how is a student who has not
        taken the first course in their chosen profession supposed to know how a curriculum
        (which they did not design nor do they understand) matches their state’s academic
        requirements.”

WCET’s assertion could not be more on target. The Iowa Attorney General’s Office and Iowa College
Aid have fielded complaints from a large number of consumers in recent years who have experienced
significant disappointment and financial hardship after finding out that the distance education programs
they completed did not qualify them for licensure. Iowa College Aid maintains regulations that prohibit a
registered institution from offering a professional licensure preparation program via distance education
that does not meet Iowa’s professional licensure requirements to Iowa residents. However, under the
terms of Iowa College Aid’s agreement to participate in SARA, Iowa College Aid is prohibited from
enforcing Iowa-based consumer protections against the vast majority of such institutions. The prompt
implementation of the Department’s rules is necessary to ensure that institutions across the country who
market professional licensure programs via distance education across state lines fulfill their moral
obligation to provide timely, meaningful disclosures to students about the licensure outcomes of their
programs.




                                                      3

                                                                                                        0050
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 57 of 159



The Iowa Attorney General and Iowa College Aid applaud the Department for establishing these
impactful Final Regulations. We urge the Department to stand firm in implementing the rules as
scheduled on July 1, 2018. Thank you for considering our comments.

                                        Respectfully submitted,




Thomas J. Miller                                       Karen Misjak
Attorney General of Iowa                               Executive Director, Iowa College Aid




                                                   4

                                                                                                 0051
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 58 of 159




U. S. Department of Education
34 CFR Parts 600 and 668
Docket ID ED-2018-OPE-0041
RIN 1840-AD39
Program Integrity and Improvement
Comments on Notice of Proposed Rulemaking
Submitted via regulations.gov


June 1, 2018
Dear Education Department Colleagues:
We were pleased to see the U.S. Department of Education’s (ED) recent notice of proposed
rulemaking for 34 CFR Parts 600 and 668 (Docket ID ED-2018-OPE-0041) rules affecting state
authorization of distance education and related matters. Thank you for responding to our
concerns. As we stated in our joint letter of February 7, 2018, there is widespread confusion in
the higher education community about several aspects of the December 2016 regulations set to
go into effect July 1, 2018 but which you now propose to delay. We agree that non-regulatory
guidance from ED is unlikely to address the current gap between institutional understanding of
those rules and the Department’s expectations for compliance. We therefore believe the
Department’s plan to refer these rules to the review and consideration afforded by the
negotiated rulemaking process is a wise one.
As the NPRM document acknowledges, these issues are indeed complex. Dealing with the
complications of determining student location, and providing appropriate notifications regarding
programs intended to prepare students for professional licensure, are real challenges faced by
institutions that offer distance education programs. We agree that additional consideration of
rules relating to those topics is warranted, as is consideration of a more straightforward
definition of a state authorization reciprocity agreement.
We have two comments in response to requests set forth in the NPRM. First, institutions can
more directly provide estimates of their costs to comply with state authorization of distance
education rules, but we believe ED substantially underestimated those costs in developing the
December 2016 rules. Since ensuring compliance is an expensive activity, institutional
personnel need to have a good understanding of federal compliance requirements to avoid
unnecessary expenses. Nevertheless, we believe that cost of compliance should not be used as
the sole reason to remove a requirement necessary to support program quality and consumer
protection. We point out that institutions must comply with relevant state laws, and incur
attendant compliance costs, whether or not ED has its own rules in place.




                                                                                             0052
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 59 of 159
Comments on Notice of Proposed Rulemaking
June 1, 2018
Page 2 of 2


Second, with regard to your request for comments on “the distribution of small entities offering
distance education,” as of April 2018, 45 percent (810) of the 1,800 institutions that participate in
the SARA initiative are institutions that enroll less than 2,500 FTE students. Presumably, the
overwhelming majority of these institutions participate in SARA because they carry out distance
education.
We look forward to working with ED throughout the forthcoming negotiated rulemaking process
to develop rules that support distance education as an important way for students to increase
their educational attainment, while ensuring high quality and effective consumer protection.
Sincerely,




Russell Poulin                 Marshall Hill                              Leah Matthews
Director, Policy & Analysis    Executive Director                         Executive Director
The WICHE Cooperative for      National Council for State Authorization   Distance Education Accrediting
Educational Technologies       Reciprocity Agreements                     Commission




                                                                                                           0053
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 60 of 159




June 11, 2018

Sophia McArdle
Department of Education
400 Maryland Avenue SW., Room 6W256
Washington, DC 20202

RE: Public Comment on Docket no. ED-2018-OPE-0041

Dear Ms. McArdle:

MCRC is a statewide coalition of individuals and organizations that advances financial justice
and economic inclusion for Maryland consumers through research, education, direct service, and
advocacy. We work in partnership with our 8,500 supporters across the state to promote
inclusive, equitable economic policies and programs.​ On behalf of consumers in Maryland, I
appreciate the opportunity to provide comments ​in response to Federal Register notice
ED-2018-OPE-0041, which seeks to delay implementation of the 2016 state authorization
regulations.

We are writing to strongly urge the Department to not​ ​delay the implementation and instead
proceed with the 2016 state authorization rule as written. Any postponement leaves more cohorts
of vulnerable students susceptible to predatory for-profit colleges and private career schools that
have shown time and again to target low-income students, students of colors, and veterans for
high cost schools that lead to massive debt burdens and poor gainful employment outcomes.

Furthermore, delaying the rule would undermine the role of states in overseeing these
distance-education-only programs. As a state-based nonprofit organization, MCRC is well aware
of the importance of state authorization as a part of the educational “triad.” States often have a
better understanding of a particular institution’s behaviors than the more distant federal
government. Site visits, investigations, and student accessibility are all more likely to occur at
the state-level than at the federal-level due to physical proximity. States have the opportunity to
act as a first line of defense for students, and it would be negligent to lessen these consumer
protections by delaying the 2016 rule.

The current state authorization rule is the result of two prior negotiated rulemaking processes,
which looked at data, consulted experts, and came at the end of many, many hours of thoughtful
consideration by the Department. To delay such a carefully crafted rule is not just
counterproductive, but is frankly irresponsible. Furthermore, efforts to delay and/or modify the



                                                                                               0054
             Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 61 of 159




rule will lead to confusion for students, schools, and states. Students and taxpayers cannot risk
opening the door any wider for programs with a track record of poor student outcomes, waste,
fraud, and abuse while the Department wastes time duplicating a rulemaking process.

In 2016, MCRC released our report “​Making the Grade: An Analysis of For-Profit and Career
Schools in Maryland​” which found that 66% of students at for-profit schools take out student
loans for programs that cost two to five times more than their public school counterparts.
For-profit schools recruit low-income students and those from communities of color. Our report
found that of African-American students enrolled in postsecondary institutions, 62% were
enrolled at for-profit and private career schools.1

Students in distance-education-only, for-profit programs have been shown to take on more debt
than those at brick-and-mortar for-profit institutions. These borrowers tend to be older,
lower-income, and more likely to be a member of a historically oppressed minority group than
their counterparts at in-person for-profit institutions.2 ​These sorts of statistics demonstrate why
strong guardrails must be put in place to protect students at for-profit schools – especially
distance-education-only institutions.

Finally, we want to express our discomfort with the fact that the Department decided to
announce the decision to delay this rule just a month before the date of implementation. There
has been plenty of time – 18 months to be exact – for institutions to prepare for the rule and
create new compliance procedures. The Department’s announcement was not accompanied by a
clear explanation for why it is necessary to go back on years of hard work to craft a rule that
adequately protects students and taxpayers from predatory institutions.

For these reasons, we urge the Department to move forward with the 2016 regulations and, in
doing so, stand up for students and taxpayers over for-profit institutions that have a history
riddled with extremely damaging and fraudulent behavior.

We appreciate the opportunity to comment on ​Federal Register notice ED-2018-OPE-0041.

Sincerely,
Maryland Consumer Rights Coalition




1
    ​http://marylandconsumers.org/penn_station/folders/about/test_2/For-Profit_School_Report_-_for_website.pdf
2
 ​U.S. Department of Education, National Center for Education Statistics, 2015-16 National Postsecondary Student Aid Study
(NPSAS:16).



                                                                                                                        0055
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 62 of 159




June 11, 2018

Sophia McArdle, Ph.D.
U.S. Department of Education
400 Maryland Ave., SW
Mail Stop 290-44
Washington, D.C. 20202


RE: Notice of Proposed Rulemaking on ED-2018-OPE-0041-0001

Dear Dr. McArdle:

Thank you for the opportunity to comment on the Department’s recent notice proposing to
delay final regulations related to the state authorization of distance education institutions
and foreign locations for two years.

After careful review of the Department’s notice, as published in the Federal Register on May
25, 2018, we do not believe that this delay will be in the best interests of taxpayers or
students, nor do we find a sufficient evidentiary basis for making this delay. The comment
included with this letter corroborates these findings and concludes that guidance is still
sufficient to address any outstanding concerns from the distance education community. As
such, we urge the Department to implement the state authorization of distance education
and foreign locations rule as currently scheduled to take effect on July 1, 2018.

Please do not hesitate to contact us if you wish to discuss these comments further, at
laitinen@newamerica.org, bass@newamerica.org, and/or mccann@newamerica.org.

Sincerely,

Amy Laitinen
Director, Higher Education

Jared Bass
Senior Counsel for Education and Strategy

Clare McCann
Deputy Director for Federal Policy




                                                                                        0056
 Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 63 of 159
                                                                                    2


Table of Contents

Table of Contents                                                                   2

Background                                                                          3

Substantive Concerns with the Delay of the Rule                                     3
       There is Insufficient Evidence of a Problem                                  3
              Complaint Process Requirement Can Still Be Fulfilled                  3
              Residency Determinations Can be Based on Students’ Self-Reporting     4
              Format of Disclosures Can be Left to Institutions                     4
       Guidance Is Sufficient to Resolve the Department’s Concerns                  5

Procedural Concerns with the Delay of the Rule                                      5
      The Department Has Been Irresponsible in its Management of the Rule           5
       The Department Offered Insufficient Time for Comment                         6
       The Delay Is Overly Broad                                                    7

Negative Consequences of the Delay                                                  7

Our Previous Correspondence to the Department                                       8




                                                                                  0057
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 64 of 159
                                                                                            3


Background

State authorization is a statutory requirement built into the very definition of an institution
of higher education. It is used to determine which institutions may participate in the federal
financial aid programs. As such, state authorization is an integral part of the program
integrity triad, a federal arrangement in which states, accreditors, and the Department of
Education serve as guardians to taxpayer dollars.

In federal law, state authorization takes three forms: authorization of physical locations
(known as “brick-and-mortar” authorization); distance education; and foreign locations.
Each of these areas reflects the nature of our higher education system—that where
innovations in the delivery and scope of higher education occur, our laws must be updated
to ensure that accountability, consumer protection, and stewardship of taxpayer dollars,
follow. Moreover, the inclusion of all three of these areas in the state authorization space
acknowledges the perpetual sovereignty of states in new areas of higher education and
reflects the deep and historic partnership between states and the federal government in
consumer protection. These three areas are outlined in two federal rules. Each rule clarifies
the minimum requirements in each area, and reaffirms that federal-state partnership.


Substantive Concerns with the Delay of the Rule

There is Insufficient Evidence of a Problem
As the basis for this delay, the Department points to two letters: one from a consortium of
higher education organizations dated February 6, 2018, and the other dated February 7,
2018 from three organizations with ties to distance education providers. While the
Department points to these two letters, it points to no concrete evidence of a problem nor
evidence for a delay. Basing the delay on these secondhand accounts is irresponsible and
tantamount to governing by hearsay. Moreover, the Department’s basis for this delay is
incomplete, as the notice does not point to any direct concerns from states or students in
implementing the rule—only institutional membership organizations.

Complaint Process Requirement Can Still Be Fulfilled
In the February 6 letter, the author writes that some students may not be eligible for
student aid as their state may not have a system on which to act on consumer complaints
associated with out-of-state institutions. As of the writing of this public comment, 48 states
already participate in the State Authorization Reciprocity Agreement (SARA), which means
that institutions in those states can come into compliance with the rule, as a designated
complaint process under a reciprocity agreement will suffice.

That just leaves two states for consideration. To our knowledge, there is no evidence that
Massachusetts’ complaint system would not address complaints about out-of-state
institutions. According to a state authorization survey conducted by the State Higher



                                                                                          0058
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 65 of 159
                                                                                             4


Education Executive Officers (SHEEO), Massachusetts will have regulations in place to join
SARA by Fall 2018; until then, the commonwealth does not require purely online programs
headquartered in other states to obtain authorization. Moreover, in the interim,
Massachusetts does accept complaints about institutions of higher education not located
within the state but that enroll Massachusetts denizens through the Public Charities
Division of its Attorney General office.1

While it is possible that California has not yet expanded its consumer complaint system, we
are not aware of efforts by the Education Department to clarify with or provide technical
assistance to the state to evaluate whether it could be compliant with this issue by the
upcoming deadline for implementation. The ill-informed concerns of the first letter could
have been addressed through a single phone call, rather than the delay of an entire rule.

The second letter, dated February 7, raised two administrative issues for clarification: how
to determine the residency of students for purposes of the rule and the appropriate format
for consumer disclosures. We address each of these issues below.

Residency Determinations Can be Based on Students’ Self-Reporting
The February 7 letter noted that “the regulation defines ‘residence’ in a way that conflicts
with state laws and common practice.” The Department relied on this letter to suggest that
“[t]hese issues are more complex than we understood when we considered them in 2016.”

The fact is, they’re not. Residency is a matter of state law, and as the 2016 rule intended to
respect state law, accepting a students’ own self-reported state of residence is appropriate.
A letter from New America and other representatives of the higher education community to
the Department—to date, unanswered and unacknowledged, but included as part of this
comment—clarified, based on a reading of the regulation’s preamble, that an institution can
simply rely on the student’s assessment of their residency in meeting the requirements of
the rule.2 It is surprising that this Administration seeks to instead impede the sovereignty of
states by potentially proposing a new definition of residency that may conflict with state
law moving forward.

Format of Disclosures Can be Left to Institutions
The other administrative issue raised by the February 7 letter was the appropriate format
for disclosures. The 2016 regulation reserved the ability of the Secretary to decide the
format at a later date, but never specified that there was a required format. Put simply,

1
  “SHEEO State Authorization Surveys: Massachusetts Department of Higher Education.” State
Higher Education Executive Officers Association. http://sheeo.org/sheeo_surveys/user/11.
2
  “State Authorization.” Correspondence to Secretary Betsy DeVos. Letter from Amy Laitinen, New
America; Yan Cao, The Century Foundation; National Consumer Law Center; and Service Employees
International Union. 26 March 2018.
https://na-production.s3.amazonaws.com/documents/03262018_State_Authorization_Letter_Final.
pdf.



                                                                                           0059
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 66 of 159
                                                                                            5


there is no required format for the disclosures. An institution can use whatever format they
would like for the public disclosures, unless and until the Department dictates otherwise. In
fact, those disclosures could be satisfied through a general website posting. Similarly, there
is no required format for individualized disclosures in the 2016 rule. An email would
suffice.

Guidance Is Sufficient to Resolve the Department’s Concerns
Based on the information above, the Department should not proceed with the proposed
delay of this rule. To address any outstanding confusion, unsubstantiated as it may be, the
Department could simply provide guidance on the state authorization of distance education
and foreign locations rule. If timing is a major concern, the Department can simply let the
rule take effect on July 1, 2018 and then issue guidance thereafter. Moreover, ​the
Administration should stop misrepresenting requests for more information as pleas for a
delay; and it should take responsibility for the faithful implementation of the Higher
Education Act’s requirement that institutions be authorized in order to remain eligible for
federal financial aid. To do otherwise is disingenuous, unsupportable, and a dereliction of
the duty the Department has to protect students and taxpayers.


Procedural Concerns with the Delay of the Rule

The Department Has Been Irresponsible in its Management of the Rule
As you may know, the state authorization of distance education and foreign locations final
rule is the product of two negotiated rulemakings, several comment periods, all dating back
to 2010. The final rule was published in the Federal Register on December 19, 2016, and is
set to take effect on July 1, 2018. As such, the rule built in more than a year of time for the
Department, institutions, and others to prepare for and responsibly implement the rule.
Some institutions, such as Michigan State University, have already conducted state-by-state
assessments to assess where their programs are authorized, the licensure requirements in
those states, and to prepare additional notification requirements. If the Department elects
to delay the rule now for two years, all but ensuring it will never take effect, it has wasted
the valuable time and resources of institutions that have spent nearly 18 months preparing
for its effective date.

While the Department points to two February 2018 letters seeking clarification, various
organizations from the distance education community and the higher education community
more broadly sought clarification on aspects of the rule from the Department for more than
a year. In fact, an author of one of the letters, recently attested to this.3 As mentioned
earlier, our organization, along with other advocates, also sent a letter to the Department in

3
   Poulin, Russell and Cheryl Dowd. “State Authorization Federal Regulation (Almost)
Delayed...What’s Next?” WCET Frontiers. 29 May 2018.
https://wcetfrontiers.org/2018/05/29/state-authorization-federal-regulation-almost-delayed-wha
ts-next/.



                                                                                          0060
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 67 of 159
                                                                                           6


March seeking guidance and clarification. Given that the Department had sufficient notice,
time to review the rule, and the ability to take any necessary actions well before now, we
find the delay of this rule to be irresponsible and a problem of the Department’s own
design.

The Department Offered Insufficient Time for Comment
As previously stated, the Department had sufficient notice and time with which to act on the
issues which serve as the basis of this delay. The Department published this notice before a
holiday weekend (Memorial Day) and only provided a fifteen-day comment period. Such a
short comment period is insufficient to address all of the problems we see inherent in the
notice.

The public should not be shortchanged in its ability to comment because the Department
procrastinated in bringing an unnecessary delay. Nor should the public be negatively
impacted because a longer comment period may require the Department to work a little
harder to review public comments prior to July 1, 2018. As stated previously, this situation
is of the Department’s own design and choosing, and the public should not suffer because of
that. In addition, we note the logical inconsistency in the Department’s arguing that it needs
to delay the rule to obtain input from the higher education community on the
administrative issues in the notice—while limiting the community’s opportunity to provide
input on whether a delay is even necessary to just fifteen days.

Had the Department provided more time to the public to comment, we believe there are a
number of additional analyses and comments that might have been possible and useful to
the Department in proceeding with the scheduled implementation of the 2016 final rule.
For instance, more time might have allowed:

  ●   More state authorizers and state attorneys general to review the delay and weigh in
      on how it will affect students in their states;
  ●   Stakeholders to assess the consumer complaint systems across all states to describe
      whether and how they meet the stated requirements of the rule;
  ●   Members of the public to develop and make recommendations about the appropriate
      format, method of delivery, and content of the required disclosures under the rule,
      including developing a recommended template and common language for those
      disclosures;
  ●   Stakeholders to evaluate the enrollment of online students in out-of-state programs;
  ●   Stakeholders to study reports by organizations like the Institute for Justice on
      licensure requirements by occupation and state, in an effort to explain the
      implications of a delay for those students;
  ●   Stakeholders to evaluate the frequency of occurrence of adverse actions by states
      and/or accrediting agencies to understand the potential implications of
      disclosing—or more importantly, ​not ​disclosing—those actions to students;




                                                                                         0061
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 68 of 159
                                                                                               7


   ●   Stakeholders to provide a comparative analysis of the residency requirements in
       each state;
   ●   Institutions to describe the costs of compliance already sunk in preparing for the
       rule, to inform the Regulatory Impact Analysis of this notice and to note the harm
       done by delaying the rule only after those costs have been spent; and
   ●   Students to describe past experiences with institutions that did not provide them
       with the kind of information this rule requires to be disclosed, to explain to the
       Department that future cohorts of students cannot wait to receive that information.

The Delay Is Overly Broad
The delay of this rule is unsubstantiated and unnecessary. The Department could offer
interim solutions to the three potential challenges identified in the cited letters by
communicating with the states in which it believes the implementation of this problem will
be a factor, and providing them with technical assistance. We are not aware of any effort by
the Department to do so.

But even if the Department does proceed with a delay, the delay as currently constructed is
overly broad and unwarranted. As the delay only deals with three issues (discussed above),
the Department should only have proposed to delay those three parts of the rule. Moreover,
as the Department has not made a case for any problems with the implementation of the
foreign locations aspect of the rule, that portion of the rule should still take effect on July 1,
2018.


Negative Consequences of the Delay

The Department’s notice also acknowledges the negative consequences of delaying the
disclosure of key items to students of distance-education institutions. The delay of these
disclosures will have some of the most severe and immediate consequences for students.
Under the distance education state authorization rule, institutions must disclose to their
students when adverse actions have been taken against the program; any applicable refund
policies required under state law; and whether the program meets licensure requirements
where the students reside. With nearly 1.2 million students enrolled in distance-education
programs out-of-state, the Department’s delay is a clear indication that it is putting the needs
of institutions, and the powerful lobbyists that represent them, ahead of those of students.

The Iowa Attorney General settled a lawsuit in 2015 with an institution that offered an
online teacher preparation program that students believed would lead to their being
certified as a public school teacher. According to the Attorney General’s office, graduation
from that program is not sufficient to obtain initial teacher licensure in any state, in large
part because its programs do not offer student teaching experience.​5 Such circumstances
are devastating for students, expensive for taxpayers, and have negative implications for
the labor market; unlicensed workers earn 28 percent less, on average, than licensed




                                                                                             0062
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 69 of 159
                                                                                             8


workers, and more than one in four American workers across 1,100 occupations require a
license to do their jobs. These statistics may sound familiar, given that representatives of a
for-profit institution and a community college jointly submitted a proposal—popular
among other negotiators—to close these loopholes during the gainful employment
negotiations held earlier this year.4 Their proposal is addressed in part by the state
authorization rule set to take effect in only a few weeks, so it is difficult to imagine why the
Department believes that portion of the rule should not take effect as planned.

Finally, the Department suggests that the largest institutions, providing instruction to
students from across the country, have likely already met the requirements of the rule; so
those institutions’ students will benefit from the rule even when it is not in effect. However,
meeting the authorization requirements of the states does not, itself, solve the problem.
Without this rule, institutions—big or small, and especially the most unscrupulous—are not
going to voluntarily disclose information to students that might inform or change their
enrollment decisions. Institutions of all sizes are unlikely to obtain authorization that falls
outside of existing reciprocity agreements unless they are required to do so by states or the
federal government. And reciprocity agreements like NC-SARA are unlikely to resolve
critical discrepancies with the December 2016 rule—like clarifying that reciprocity
agreements may not prohibit the enforcement of applicable state consumer protection laws
—without a federal requirement to do so, harming students and creating legal and
regulatory uncertainty that costs institutions and states alike.

The Trump Administration seems to have made a habit of overstepping the boundaries of
the federal role to prevent states from exerting their own sovereign authority. This rule
requires that institutions and reciprocity agreements respect the laws and regulations of
states; and its delay reopens the notions that institutions do not, in fact, need to comply
with states’ responsibilities.


Our Previous Correspondence to the Department

Given that we submitted a letter to the Department earlier this year regarding the
implementation of state authorization requirements for distance education programs and
neither received a response nor saw it referred to in this notice for delay, we are
reattaching that letter in full here as a part of our comment.




4
 Metune, Laura. Memorandum to Gainful Employment Negotiated Rulemaking Committee. “Issue
8—Certification.” California Community Colleges Chancellor’s Office. 30 January 2018.
https://www2.ed.gov/policy/highered/reg/hearulemaking/2017/gememoissue8metune.pdf.



                                                                                           0063
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 70 of 159
                                                                                                           9




                                              March 26, 2018



The Honorable Betsy DeVos
Secretary
U.S. Department of Education
400 Maryland Ave, SW
Washington, D.C. 20202

Dear Secretary DeVos:

We respectfully ask that you issue guidance clarifying aspects of the 2016 State Authorization of Distance
Education and Foreign Locations final rule, namely to address the preferred format for consumer
disclosures and residency determinations. These were the same issues identified by three representatives of
the distance education community (WCET, NC-SARA, and DEAC) in a letter to the Acting Assistant
Secretary of Postsecondary Education, Frank Brogan, earlier this month.

As you know, state authorization is a vital part of the program integrity triad. At its heart, the state
authorization requirement recognizes and respects the sovereignty of States. It builds on the foundations of
our democratic structure in ensuring a partnership between States and the Federal Government in the
oversight of higher education.

The United States Department of Education strengthened this partnership through its state authorization
regulations. Essentially, these regulations stated that the Department of Education would not provide
taxpayer funding to an institution of higher education that was not approved by a State and ensured that a
State would have a way to act on the complaints of its denizens. Given the expanding role of technology in
higher education, the Department further clarified the state authorization requirements for institutions
seeking to offer programs through distance education. That regulation simply said that an institution
offering programs through distance education would only have to obtain state authorization where any
State required it. The Department also provided for reciprocity agreements, in which nearly all States
participate, and required institutions to provide basic information to States, students, and their families in
certain situations.

The final rule was published in the Federal Register nearly fifteen months ago. For more than a year, the
distance education community has spent valuable time and resources preparing for compliance with this
important rule. Awards have even been given to model programs and institutions.​1 With less than five
months until the rule takes effect on July 1, 2018, the Department should do all it can to ensure that those
efforts were not in vain, that State sovereignty and students still matter. Departmental guidance clarifying
the agency’s expectations for institutions on small areas of confusion identified in the letter will help
accomplish that goal.




                                                                                                        0064
             Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 71 of 159
                                                                                                          10


As noted above, the letter to Acting Assistant Secretary Brogan only sought clarification on two
administrative issues, which should in no way impede the implementation of this rule. For instance,
concerning the residency issue, the Preamble to the final rule states that “an institution may rely on a
student’s self- determination of the State in which he or she resides unless the institution has information
to the contrary.” The Department can use this and other language to provide further guidance to
institutions seeking to comply with the rule. Additionally, concerning consumer disclosures, the
Department should provide guidance to the community that the disclosures should, at a minimum, be
prominently posted on program websites in a manner that ensures visibility to both enrolled students and
potential students. This guidance will provide flexibility for the community as it presents vital information
to students. On the subject of providing such information to students, one of the authors of the recent letter
to the Department has stated that it is “the right thing to do.”​2​ We agree.

Departmental guidance will pave the way for successful implementation of this rule and send a clear
message that the Department will not stand in the way of States, nor will it impede efforts to bolster and
strengthen consumer protections for students. It is the right thing to do.

Sincerely,

Amy Laitinen
Director, Higher Education Initiative, New America

Yan Cao
Fellow, The Century Foundation

National Consumer Law Center (on behalf of its low-income clients)

Service Employees International Union (SEIU)




CC: Mr. Frank Brogan
    Mr. James Manning




1​
     ​https://wcet.wiche.edu/SANsational%202017
2​
      ​https://wcetfrontiers.org/2017/12/04/house-hea/



                                                                                                        0065
                   Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 72 of 159




                                                    State of New Jersey
PHILIP D. MURPHY                              OFFICE OF THE ATTORNEY GENERAL                                       GURBIR S. GREWAL
     Governor                              DEPARTMENT OF LAW AND PUBLIC SAFETY                                       Attorney General
                                                          PO Box 080
                                                    TRENTON, NJ 08625-0080
SHEILA Y. OLIVER
   Lt. Governor



                                                                          June 11, 2018

       The Honorable Betsy DeVos
       Secretary
       U.S. Department of Education
       400 Maryland Avenue, SW
       Washington, DC 20202

       Re:     Proposed Delay of Program Integrity and Improvement Rules
               [Docket ID ED-2018-OPE-0041] / [RIN 1840-AD39]

       Dear Secretary DeVos:

                On behalf of the State of New Jersey, we write to oppose the U.S. Department of Education’s last-
       minute proposal to delay the effective date of the Program Integrity and Improvement rules finalized in 2016.
       See Program Integrity and Improvement, 83 Fed. Reg. 24,250 (May 25, 2018); Program Integrity and Improvement, 81
       Fed. Reg. 92,232 (Dec. 19, 2016).

                The Program Integrity and Improvement rules were adopted to protect the steadily increasing
       number of students who pursue higher education through online and distance learning programs. As you
       must know, your Department identified the need for additional rules for the distance learning market after
       the Department’s own Inspector General and others raised concerns about gaps in consumer protections for
       students, fraudulent practices by some educational institutions, and noncompliance with federal requirements
       by institutions receiving federal funds. See 81 Fed. Reg. at 92,232. The 2016 rules address these issues while
       respecting the role that state oversight can play in protecting students and taxpayers.

               Even as it proposes to postpone the effectiveness of the 2016 rules, the Department of Education
       candidly acknowledges that its proposal may harm students. According to the Department, “the delay of the
       disclosures related to the complaints resolution process could make it harder for students to access available
       consumer protections,” and the delay of the rules’ disclosure requirements “may lead students to choose sub-
       optimal programs for their preferred courses of study.” 83 Fed. Reg. at 24,253.

                Students deserve better than the Department’s rushed effort to deny them the benefits of the 2016
       rules. These rules were years in the making and reflect stakeholder input from negotiated rulemaking sessions
       and in response to a notice of proposed rulemaking. Your Department has had nearly two years to prepare
       for the rules to take effect as scheduled. No good cause exists for delaying the 2016 rules, let alone delaying
       them on the eve of their scheduled effective date without observing the procedures required by law.




                       HUGHES JUSTICE COMPLEX TELEPHONE: (609) 292 4925 • FAX: (609) 292 3508
                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
                                                                                                                          0066
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 73 of 159

          First, the Department cannot justify the proposed delay by referring to the February 2018 letter that
it received from the American Council on Education, which expresses concern about the impact of one
provision of the 2016 rules on students resident in certain States (namely, California) who are studying online
at institutions located elsewhere. Notwithstanding the Department’s attempt to cast this issue as one that
came to the Department’s attention only recently, this issue was in fact raised and addressed by the
Department in the rulemaking that produced the 2016 rules. See 81 Fed. Reg. at 92,238. An issue that was
addressed by the Department in 2016 cannot provide grounds for the proposed delay of the 2016 rules. Nor
can an issue relating only to one provision of the 2016 rules justify delaying the entire suite of 2016 reforms.

          Second, the Department’s stated interest in considering more precise rules does not constitute good
cause to delay the effective date of the 2016 rules, particularly without observing statutorily required
procedures. See, e.g., Pineros y Campesinos Unidos del Noroeste v. Pruitt, 293 F. Supp. 3d 1062, 1066-67 (N.D. Cal.
2018); National Venture Capital Association v. Duke, 291 F. Supp. 3d 5, 15-20 (D.D.C. 2017). Clarification of the
existing rules, if warranted, can be accomplished through guidance—a point made in the very same letter that
the Department cites as a catalyst for its proposed delay of the 2016 rules. In suggesting otherwise, the
Department relies on an artificially narrow characterization of the role of guidance in facilitating regulatory
compliance and on the mistaken view that stakeholders would not be able to provide input if the agency
clarifies its regulatory standards through guidance instead of negotiated rulemaking.

         The Department should allow the Program Integrity and Improvement rules to take effect on July 1,
2018, as all stakeholders have anticipated since 2016. Thank you for your consideration of our views.

                                                              Sincerely,




                                                              Gurbir S. Grewal
                                                              Attorney General




                                                              Zakiya Smith Ellis, Ed.D.
                                                              Secretary of Higher Education




                                                                                                               0067
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 74 of 159



Sophia McArdle, Ph.D
U.S. Department of Education
400 Maryland Ave., SW
Mail Stop 290-44
Washington, D.C. 20202

May 30, 2018
Docket ID: ED-2018-OPE-0041

Dear Ms. McArdle,

Please accept the following comments in response to the Department’s May 25, 2018 request for
comment on a proposed delay of the Program Integrity and Improvement Regulations to allow time for
clarification through negotiated rulemaking. I am submitting these comments in the context of my
experience managing state authorization at a large public institution, and not on behalf of the
institution.

I support the Department’s proposed delay and clarification of the regulations. I recognize the
importance of sharing online program information with students, including information related to
authorization, licensure, and student complaint processes. Out-of-state online students face unique
challenges, and transparency regarding authorization and licensure eligibility is essential in protecting
those students as consumers.

Specifically, I support the Department’s intent to clarify the:

    •   meaning of the term “residence”
    •   format required for student disclosures
    •   process to address student complaints in states lacking an adequate complaint process

Clarifying these items will greatly assist institutions in developing compliance strategies that meet the
Department’s expectations. Researching requirements for each licensure program in all 50 states as well
as other required disclosure information requires significant university resources and is difficult to
complete without further clarification on these topics.

Thank you for the opportunity to submit comments in support of the proposed delay of the Program
Integrity and Improvement Regulations.


                                                                  Sincerely,

                                                                  Lisa Siefker
                                                                  State Authorization Program Manager
                                                                  The Ohio State University




                                                                                                        0068
 
               Case   3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 75 of 159
                      
                      
                     15442 Ventura Blvd. Suite 201 Los Angeles, CA 91403 | cody@studentdebtcrisis.org  
                     __________________________________________________________________________ 



DATE:             06/11/2018

TO:               Sophia McArdle
                  The Department of Education
                  400 Maryland Ave. SW
                  Washington, DC 20202

RE: Public Comment on Docket no. ED-2018-OPE-0041

Dear Ms. McArdle:

Student Debt Crisis is writing to you in response to Federal Register notice ED-2018-OPE-0041. The
Department’s proposal would delay the 2016 rule regarding state authorization of distance education programs.
We urge the Department to reconsider the delay and modification of these rules as it has created confusion for
students, institutions, and states. The regulation was developed during two prior negotiated rulemaking sessions
and has received proper review and scrutiny. We encourage the Department to immediately implement the 2016
rule.

Delaying regulations would have a major impact on current and future student loan borrowers:

      ●   Students leave distance-education-only, for-profit education programs with significantly higher student
          debt loads than the average for students in programs not entirely online.
      ●   Borrowers enrolled in distance-education-only programs carry higher loan debt on average at for-profits
          than their counterparts at brick-and-mortar for-profit programs.
      ●   The average cumulative federal student loan debt for graduating borrowers at distance-education-only
          programs is highest at for-profit institutions; and is higher than those not enrolled in entirely-online
          programs.

Students enrolled in distance education programs are older, poorer, and more likely to be an underrepresented
minority than those enroll in non-distance-education-programs. These students are more likely to be exposed to
fraud and abuse by low-quality, costly education programs. Further, nearly 1 in 5 veterans are enrolled at riskier
online-only, for-profit schools.

Delaying the 2016 rule removes consumer protections that are vital for vulnerable students to make informed
financial and education decisions. The state authorization rule is essential to ensuring program quality and
integrity for consumers. Additionally, the regulation provides additional protections that include a way to file
consumer complaints and creating a way for states and institutions to address them.

For nearly a third of students enrolled in distance education programs, delaying rules that protect students could
mean life-long student loan debt. Students should be offered the piece of mind that their education program will
actually provide credentials that meet industry standards and are valuable to the current job market.

Finally, the Department has an obligation to provide students with disclosures and information that help people
make informed decisions about their education financing. Reviewing regulatory rules for the third time is an
unnecessary delay that puts many students and borrowers at risk of falling victim to expensive, low-quality
education programs.




                                                                                                             0069
             Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 76 of 159




Again, we urge the Department to immediately implement the 2016 state authorization regulations.

Student Debt Crisis is a nationwide advocacy group with over 1,000,000 supporters calling for fundamental
reforms to student loan policies.

Sincerely,

Cody Hounanian
Program Director
Student Debt Crisis




                                                                                                        0070
 
               Case   3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 77 of 159
                      
                      
                     15442 Ventura Blvd. Suite 201 Los Angeles, CA 91403 | cody@studentdebtcrisis.org  
                     __________________________________________________________________________ 



DATE:             06/11/2018

TO:               Sophia McArdle
                  The Department of Education
                  400 Maryland Ave. SW
                  Washington, DC 20202

RE: Public Comment on Docket no. ED-2018-OPE-0041

Dear Ms. McArdle:

Student Debt Crisis is writing to you in response to Federal Register notice ED-2018-OPE-0041. The
Department’s proposal would delay the 2016 rule regarding state authorization of distance education programs.
We urge the Department to reconsider the delay and modification of these rules as it has created confusion for
students, institutions, and states. The regulation was developed during two prior negotiated rulemaking sessions
and has received proper review and scrutiny. We encourage the Department to immediately implement the 2016
rule.

Delaying regulations would have a major impact on current and future student loan borrowers:

      ●   Students leave distance-education-only, for-profit education programs with significantly higher student
          debt loads than the average for students in programs not entirely online.
      ●   Borrowers enrolled in distance-education-only programs carry higher loan debt on average at for-profits
          than their counterparts at brick-and-mortar for-profit programs.
      ●   The average cumulative federal student loan debt for graduating borrowers at distance-education-only
          programs is highest at for-profit institutions; and is higher than those not enrolled in entirely-online
          programs.

Students enrolled in distance education programs are older, poorer, and more likely to be an underrepresented
minority than those enroll in non-distance-education-programs. These students are more likely to be exposed to
fraud and abuse by low-quality, costly education programs. Further, nearly 1 in 5 veterans are enrolled at riskier
online-only, for-profit schools.

Delaying the 2016 rule removes consumer protections that are vital for vulnerable students to make informed
financial and education decisions. The state authorization rule is essential to ensuring program quality and
integrity for consumers. Additionally, the regulation provides additional protections that include a way to file
consumer complaints and creating a way for states and institutions to address them.

For nearly a third of students enrolled in distance education programs, delaying rules that protect students could
mean life-long student loan debt. Students should be offered the piece of mind that their education program will
actually provide credentials that meet industry standards and are valuable to the current job market.

Finally, the Department has an obligation to provide students with disclosures and information that help people
make informed decisions about their education financing. Reviewing regulatory rules for the third time is an
unnecessary delay that puts many students and borrowers at risk of falling victim to expensive, low-quality
education programs.




                                                                                                             0071
             Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 78 of 159




Again, we urge the Department to immediately implement the 2016 state authorization regulations.

Student Debt Crisis is a nationwide advocacy group with over 1,000,000 supporters calling for fundamental
reforms to student loan policies.

Sincerely,

Natalia Abrams
Executive Director
Student Debt Crisis




                                                                                                        0072
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 79 of 159




6/11/2018


Sophia McArdle, Ph.D.
US Department of Education
400 Maryland Avenue SW
Mail Stop 290-44
Washington, DC 20202

RE: ED-2018-OPE-0041; Program Integrity and Improvement


On behalf of the Software & Information Industry Association (SIIA), I write to comment on the
notice of proposed rulemaking, ED-2018-OPE-0041, regarding the delay of the regulations
entitled Program Integrity and Improvement until July 1, 2020.

SIIA supports the Department of Education’s proposal to delay the regulations and the original
intent of the regulations to ensure that institutions offering distance education and
correspondence course programs to students provide adequate protections and transparency
to all students. We support activities to ensure students across the country continue to have
access to high-quality programs.

As background, SIIA is the principal trade association for the software and digital content
industry. SIIA members include 200+ of the nation’s leading publishers and innovative
developers of digital products and services for K-20 education, including digital instructional
materials, education software and applications, online educational programs, professional
development and related technologies and services for use in education. Our members also
depend on the nation’s schools to provide a skilled, high-tech workforce with both academic
proficiency in the core subject areas and 21st century skills.

SIIA, in coordination with the Association of American Publishers, submitted comments on
these regulations on August 24, 2016 encouraging the Department to maintain access to Title
IV funds for students participating in distance learning outside of their state of residency. This
issue was expounded upon by the American Council on Education in their February 6, 2018
letter to the Department. SIIA supports the statements made in that letter.

Thank you for your attention to these thoughts and concerns. SIIA and our member companies
look forward to further working with the U.S. Department of Education and institutions of
higher education to improve the quality and availability of distance learning programs. Please
don’t hesitate to contact me or Sara Kloek, SIIA’s director of education policy, at
skloek@siia.net or (202) 789-4448 with any further questions or requests for further
information.


                                                                                              0073
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 80 of 159
                            Software & Information Industry Association
                                               •••




Sincerely,




Mark MacCarthy
Senior Vice President, Public Policy
Software & Information Industry Association




                                       Mark MacCarthy  2

                                                                           0074
                Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 81 of 159




                                                                                     
                                                                     STATE OF NEW YORK
                                                               OFFICE OF THE ATTORNEY GENERAL
    BARBARA D. UNDERWOOD                                                                          DIVISION OF ECONOMIC JUSTICE
           ATTORNEY GENERAL                                                                     CONSUMER FRAUDS & PROTECTION BUREAU
 
June 11, 2018
The Honorable Elisabeth DeVos
Secretary
United States Department of Education
400 Maryland Avenue, SW
Washington, DC 20202

Re: Docket ID ED-2018-OPE-0041

Dear Secretary DeVos:
         We, the undersigned Attorneys General of New York, Connecticut, Delaware, District of
Columbia, Hawaii, Illinois, Iowa, Maine, Maryland, Massachusetts, Minnesota, North Carolina,
Oregon, Rhode Island, Virginia, and Washington write to oppose the U.S. Department of
Education’s (“Department”) proposed rulemaking to delay and replace the final Program
Integrity and Improvement Rule (the “Program Integrity Rule” or the “Rule”). The Rule would
bolster states’ ability to protect students enrolled in online programs in our states by requiring
schools that offer online programs in multiple states to obtain authorization to operate in each
state where such programs are offered, to the extent that such authorization is required under
state law. The Rule would also increase the transparency and accountability of such distance
education programs by requiring schools to provide crucial disclosures to prospective and
enrolled students. Delay of the Rule will significantly harm students by depriving them of the
critical consumer protections provided by the Rule. In addition, the Department’s decision to
replace the Rule opens the door to a process that could lead to adoption of a much weaker rule.
This would be a serious disservice to students. Moreover, the Department has failed to establish
that delay and replacement of the Rule is warranted.
        The number of students enrolled in distance education has increased every year for the
last fourteen years.1 In 2016, over 3 million students were enrolled in exclusively distance
education programs.2 More than 40% of students enrolled in distance education courses are
studying at out-of-state institutions.3 While distance education provides many benefits to
                                                            
1
   See Julie E. Seaman et al., Grade Increase: Tracking Distance Education in the United States, ONLINE LEARNING
SURVEY 3, http://onlinelearningsurvey.com/reports/gradeincrease.pdf.
2
   See id. 
3
   See Pearson’s Distance Education Enrollment Report 2017,
https://www.onlinelearningsurvey.com/reports/digtiallearningcompassenrollment2017info.pdf 



                                                                                                                     0075
                Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 82 of 159
 
 

students, it can also carry risks for students and challenges for regulators. In many states,
students enrolled in distance education programs offered by out-of-state schools are ineligible for
state-level consumer protections, such as state tuition-reimbursement funds and state disclosure
and refund requirements. State regulators face challenges in identifying which out-of-state
schools are offering distance education programs to students in their state and in obtaining
sufficient information to evaluate the quality of such programs and to determine whether schools
offering the programs are complying with applicable law.
         State oversight is especially important for one sector of the distance education industry --
for-profit schools. At for-profit schools, the majority of students are enrolled in at least some
distance education courses.4 Investigations and enforcement actions by state attorneys general
against for-profit schools have revealed widespread misconduct by for-profit schools, including
schools that provide distance education in multiple states. 5 This misconduct has included
misrepresenting graduates’ employment and salary outcomes; misrepresenting accreditation
status; offering predatory student loans; and misrepresenting that programs qualify graduates to
earn professional licensure in the state where the program is offered. The long list of state
attorney general enforcement actions against for-profit schools demonstrates that state oversight
is critical to ensure that students are protected from harm. In addition, the Department’s
continuing efforts to dismantle existing consumer protections for students, such as the
Department’s actions to delay and replace the Gainful Employment Rule and the Borrower
Defense Rule, have left students more vulnerable to schools’ misconduct and have made state
oversight of distance education even more important.
              A. Delay of the Rule Will Significantly Harm Students
         The Program Integrity Rule was finalized after a robust and thorough negotiated
rulemaking. Numerous stakeholders, including state attorneys general, participated in this
rulemaking process. The Rule, which was slated to go into effect on July 1, 2018, would bolster
state-level oversight of distance education by requiring schools that offer distance education
programs in multiple states to obtain authorization to operate in each state where such programs
are offered, to the extent that authorization is required under state law. Pursuant to the Rule, a
distance education program offered in a state where the school has not met state requirements
would not be eligible for Title IV financial aid for students enrolled in that state. The provision
would strengthen states’ oversight capacity by ensuring that states that sought to regulate
distance education would be able to identify and regulate schools offering distance education in
their state. Delaying the Rule will permit schools to use federal funds for programs that operate
outside of the oversight of state regulators.
        The Program Integrity Rule would also bolster state oversight and strengthen protections
for students by spurring critical changes to state authorization reciprocity agreements. The
                                                            
4
    See id.
5
     These include actions against: American Career Institute; Ashford University/Bridgepoint Education, Inc.;
Corinthian Colleges, Inc.; Career Education Corporation; Education Management Corporation; Daymar College;
DeVry University; ITT Tech; American National University of Kentucky; and Westwood Colleges, among others. 


                                                               2
 
                                                                                                                 0076
                Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 83 of 159
 
 

Program Integrity Rule would permit schools offering distance education in states where the
school is not physically located to obtain state authorization in those states through membership
in a state authorization reciprocity agreement. However, the Rule was purposefully crafted to
permit schools to obtain authorization through such an agreement only where the agreement
permits member states to enforce both general consumer protection and education-specific state
laws against out-of-state schools. The current, national state authorization reciprocity agreement,
“SARA”, does not permit states to enforce education-specific state laws against out-of-state
SARA member schools.6 Accordingly, the Rule would require SARA to revise applicable
policies to permit states to enforce education-specific state laws against out-of-state member
schools. This would ensure that distance education students have the same access to information
about programs and to refunds and other state-level protections as students enrolled at traditional
brick-and-mortar schools. This would also expand states’ ability to bring enforcement actions
against predatory for-profit schools offering online programs in their states and would increase
states’ ability to adopt state laws that protect their consumers.
        The Program Integrity Rule would provide many additional benefits to students that
should not be delayed. It would require schools that offer distance education programs in
multiple states to provide crucial disclosures to prospective students, including a disclosure
alerting students if a school determines that a particular program does not satisfy state
requirements for obtaining professional licensure in the students’ state. The Rule would require
schools to disclose information on how to submit a consumer complaint to appropriate state
authorities in each state in which the program’s students reside. The Rule would also require
schools to disclose adverse actions by state entities or accrediting agencies related to the distance
education programs. The Rule would also require schools offering distance education to disclose
any applicable state refund policies for the return of unearned tuition and fees. The delay of the
Rule will deprive prospective students of critical information that would help them choose
appropriate programs and exercise their rights under state laws.
              B. The Department has Failed to Establish that Delay and Replacement of the Rule
                 is Warranted
         The Department has failed to establish that delay and replacement of the Rule is
warranted. In the May 25, 2018 Notice of Proposed Rulemaking, the Department states that the
last-minute proposal to delay and replace the Rule was prompted by the Department’s receipt of
two letters from groups representing regulated parties in February 2018. While we disagree with
the letter-writers’ claims that the Rule requires additional clarification, we also note that the
limited concerns raised by regulated parties that are described in the Department’s May 25, 2018
Notice of Proposed Rulemaking would be adequately addressed through the issuance of
explanatory guidance, rather than wholesale delay and replacement of the Rule. Moreover,
                                                            
6
  Note that Massachusetts is joining SARA with a special state-specific arrangement that will permit Massachusetts
to enforce certain state regulations governing for-profit schools with respect to out-of-state SARA member schools.
See Memorandum of Understanding Between the Office of the Attorney General and the Department of Higher
Education, MASS 2 (2017), http://www.mass.edu/bhe/lib/documents/AAC/AAC18-
10b_Attachment%20B%20AGO%20DHE%20MOU.pdf.


                                                               3
 
                                                                                                               0077
                Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 84 of 159
 
 

although the Rule was published in December 2016, the Department waited until May 25, 2018,
just five weeks before the Rule was to go into effect, to announce a proposed delay and
replacement of the Rule, providing only fifteen days for comments. The fifteen-day comment
period fails to provide interested parties with adequate time to address the proposed delay and
replacement.
        In the Notice of Proposed Rulemaking, the Department cites a letter from the American
Council on Education that expressed concern that as a result of the Rule’s requirements, students
who are residents of certain states that do not currently have complaint processes in place for all
out-of-state schools, including California, may be ineligible for federal financial aid to attend
online programs offered by out-of-state schools.
         The Department cites this concern as a justification for its decision to delay and replace
the Rule. However, this concern does not warrant such an overly broad response. First, this
issue was explicitly raised, considered, and responded to by the Department in the notice and
comment process for the Rule. The Department notes in the preamble to the Rule that “a few
commenters asked that the regulation include compliance for their students from States such as
California that reportedly lack oversight for their out-of-State student complaints,” and that
“[s]ome commenters recommended allowing institutions to use their home State’s complaint
processes for students in States lacking adequate complaint procedures.” 7 The Department
responded to these comments in the preamble, reaffirming that under the Department’s final
Rule, “if a State does not provide a complaint process as described in a State where an
institution’s enrolled students reside, the institution would not be able to disburse Federal student
aid to students in that State.”8 Since the issue was raised, considered, and responded to during
the notice and comment rulemaking proceeding issuance of the Rule, the Department cannot rely
on regulated parties’ citation of this issue in their February 2018 letters as a “new” issue that
would require a last-minute delay of the Rule, or that would require a second negotiated
rulemaking to address. Second, even if this concern had been raised for the first time in
February 2018, it does not justify the delay and replacement of the entire Rule. Rather, this
concern could be addressed through delay and replacement of the specific provision that requires
schools to disclose a state’s complaint process, rather than the entire Rule.
       The Department’s May 25 Notice of Proposed Rulemaking also cites a second letter
received by the Department from groups representing regulated parties as grounds for the
Department’s proposal to delay and replace the Rule. The second letter expressed that schools
need additional information from the Department to better understand how to comply with the
Rule.9 While we do not believe that the Rule requires additional clarification, any request for
additional information could be satisfied through issuance of guidance, rather than wholesale
delay and replacement of the Rule.

                                                            
7
   81 Fed. Reg. 92232, 92238 (Dec. 19, 2016) (codified at 34 C.F.R. pts. 600 & 668). 
8
   Id.
9
   See Letter from Russell Poulin et al., to Frank Brogan, Acting Assistant Secretary of Postsecondary Education,
U.S. Dep’t. of Educ. (Feb. 7 2018), https://wcet.wiche.edu/sites/default/files/WCET-SARA-DEAC-Letter-2-7-
18_0.pdf. 

                                                               4
 
                                                                                                                    0078
                Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 85 of 159
 
 

         The second letter also expressed concern that the way the term “resident” is described in
the preamble of the Rule may “conflict with State laws and common practice among students for
establishing residency.” To the contrary, the definition does not conflict with state law, but
rather, is grounded in state law definitions of residency. Indeed, the preamble of the Rule states
that: “[f]or purposes of this rulemaking, a student is considered to reside in a State if the student
meets the requirements for residency under that State’s laws.”10
        The May 25 Notice of Proposed Rulemaking asserts that issuance of guidance would be
insufficient because the Department now believes that there is a need for a more precise
definition of residence in the Rule because states may define residency in different ways for
different purposes. This issue was not raised by any of the regulated parties in their letters to the
Department, and the Department does not indicate why it waited until immediately before the
Rule was to go into effect before raising this concern as the basis for a last-minute delay and
replacement of the Rule. Furthermore, the Department has cited no new facts or changed
circumstances that justify its deviation from its previous position. Moreover, the Department
could adequately address this concern through guidance explaining how schools should handle
questions that might arise in connection with state law definitions of residency.
        The Department also attempts to justify its proposal to delay and replace the Rule by
noting that the letter-writers requested clarification of the format for the Rule’s required
disclosures. The Department’s decision to delay and replace the disclosure requirements is not a
rational or proportional response to a request for more information about the format of the
disclosures. To the extent that any additional clarification about disclosure formatting is
necessary, the Department could provide such clarification by issuing guidance.
       In sum, nothing in the Department’s proposal justifies either delaying implementation of
the Rule or opening the door to a full-blown reconsideration of the protections that have already
been thoroughly vetted. For all of the reasons discussed herein, we call on the Department to
reconsider its decision to delay and replace these crucial protections for students.


                                                               Sincerely,




                                                                                                                
Barbara D. Underwood                                                            George Jepsen
New York Attorney General                                                       Connecticut Attorney General




                                                            
10
      81 Fed. Reg. 92232, 92236 (Dec. 19, 2016) (emphasis added).  

                                                                            5
 
                                                                                                                   0079
           Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 86 of 159
 
 




Matthew P. Denn                               Karl A. Racine
Delaware Attorney General                     District of Columbia Attorney General




Russel Suzuki                                 Stephen H. Levins
Hawaii Attorney General                       Executive Director, Hawaii Office of
                                              Consumer Protection
 

 

Lisa Madigan                                  Thomas J. Miller
Illinois Attorney General                     Iowa Attorney General




Janet T. Mills                                Brian E. Frosh
Maine Attorney General                        Maryland Attorney General




    Maura Healey                              Lori Swanson
    Massachusetts Attorney General            Minnesota Attorney General




Joshua H. Stein                               Ellen F. Rosenbaum
North Carolina Attorney General               Oregon Attorney General




                                          6
 
                                                                                      0080
       Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 87 of 159
 
 




Peter F. Kilmartin                          Mark R. Herring
Rhode Island Attorney General               Virginia Attorney General
 

 



                                     
Bob Ferguson 
Washington State Attorney General




                                        7
 
                                                                         0081
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 88 of 159



                                               June 11, 2018 
 
Sophia McArdle 
U.S. Department of Education, Office of Postsecondary Education 
400 Maryland Avenue SW., Room 6W256 
Washington, DC 20202 
202-453-6914 
 
Re: Comment on Program Integrity and Improvement (State Authorization), ED-2018-OPE-0041 
 
Dear Ms. McArdle: 
 
The Department’s proposal to delay the 2016 rule on program integrity and state authorization of 
distance education programs not only leaves students more susceptible to investing their time 
and money into low-quality institutions, but also undermines states’ abilities to ensure and 
enforce postsecondary quality standards. 
 
Furthermore, an extensive delay is a disproportionate response to the requests for clarification, 
which are the stated bases for this proposed action. The two letters referenced by the 
Department as justification for this delay—submitted by the ​American Council on Education​ (ACE), 
and by a ​group​ including the National Council for State Authorization Reciprocity Agreements 
(NC-SARA), WICHE Cooperative for Educational Technologies (WCET), and Distance Education 
Accrediting Commission (DEAC)—requested clarification and guidance. A delay further disregards 
the resources invested by states and institutions in preparation for implementing the 2016 rule. 
Rather, the two letters referenced in the Department's notice and another ​letter​ received from 
New America, The Century Foundation, National Consumer Law Center, and the SEIU suggest 
that guidance, not additional delay, would be the most appropriate and efficient response. 
 
Consumer Protections are Needed for Growing Body of Students Pursuing Distance 
Education 
 
With a large and growing student population utilizing distance education, the Department’s delay 
of the 2016 rule removes the consumer protections necessary for enrolled and prospective 
students to make informed decisions. As of 2015, nearly 2.1 million undergraduate students 
pursued an education entirely online, and over 770,000 of those students were enrolled in a 
                                                    1
program not located in their state of residence. The disclosures required by those rules would 
have aided students in investing their time and money in quality distance education programs, 
rather than in programs that offer credentials not valued by potential employers. Many of these 
disclosures reflect information that is of critical importance to students and that responsible 
institutions already track, such as:  

1
 U.S. Department of Education, National Center for Education Statistics, Integrated Postsecondary 
Education Data System (IPEDS), Spring 2014 and Spring 2015, Fall Enrollment component (prepared Dec. 
2015), available at https://nces.ed.gov/programs/digest/d15/tables/dt15_311.15.asp?current=yes. 



                                                                                                   0082
          Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 89 of 159



 
    ●   Authorization Status. ​For students, information about whether an institution is operating 
        without proper authorization from a state or through an interstate reciprocity arrangement 
        would be highly relevant to a student’s decision to enroll in a program. Furthermore, 
        law-abiding institutions providing distance education already know whether and how they 
        are authorized to operate in a given state. Disclosure of this information as required under 
        the 2016 rule is relevant to students, and adds little to no additional burden to provide as 
        institutions are already familiar with their authorization status. 
 
    ●   Adverse Actions​. The existence of substantive, adverse actions taken against a program, 
        especially involving a state or accreditors, would be relevant information for any enrolled 
        or prospective student. Institutions already receive notification from states, accrediting 
        bodies, and other law enforcement entities when actions are formally taken against them. 
        Notifying students of such action could easily occur through established channels of 
        communication, and at little to no additional cost for institutions. Absent such disclosures, 
        current and prospective students are at a severe and unfair informational disadvantage. 
 
    ●   Prerequisites for Professional Licensure. ​Satisfying the licensure and certification 
        requirements (or preferences) for a given profession can be critical to finding employment 
        in some fields of study. Whether or not enrolling in a particular distance education 
        program will provide students with necessary credentials to enter the workforce is an 
        important fact that current and prospective students should be aware of. Institutions that 
        are dedicated to preparing students for gainful employment may already capture this 
                                                                                           2
        information in order to comply with the 2016 Gainful Employment regulations, laws 
        forbidding the false certification of loan for students with certain ​disqualifying statuses​,3 
        and/or state laws requiring certain vocational degree programs to prepare students for 
                                            4
        licensure in relevant occupations. The same requirement should be applied to distance 
        education programs.  
 
Neither letter referenced by the Department indicates any reason why these disclosures must be 
delayed or why guidance from the Department would not be sufficient. Absent the disclosures 
required through the state authorization rule, students are more likely to fall prey to low-quality 
programs, which fail to satisfy basic educational prerequisites for professional licensure and 
employment in their fields of study. 
 
Federal Rule Clarifies States’ Roles in Ensuring Consumer Protection  
 
State authorization exists as a necessary quality assurance for consumers. Without a federal 
baseline, interstate reciprocity systems such as NC-SARA can introduce uncertainty regarding 

2
   The ​2016 Gainful Employment rule​ “revised § 668.412(a)(14) to require that an institution indicate whether 
the GE program meets the licensure and certification requirements of each State.” 
3
  ​See ​34 C.F.R. § 685.215(a)(1)(iii)​.
4
  See, ​e.g.​, ​Maryland Commercial Law 13-320​. 


                                                                                                                   1 
                                                                                                            0083
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 90 of 159



both consumer protections and complaint mechanisms for students enrolling in distance 
education. The 2016 rule clarified that state consumer protection law would continue to operate 
as a check on predatory, deceptive, and otherwise unlawful practice by providers of distance 
education. The clarifying function of the federal baseline proved to be so integral that in 
Massachusetts, a Special Commission recommended that the Commonwealth of Massachusetts 
should join SARA if and only if 
 
        the federal regulation requires interstate reciprocity agreements (for the purposes 
        of federal law) to permit states to enforce their consumer protection statutes and 
        regulations, both general and specific, such that SARA will need to amend its 
        policies and permit enforcement of the Massachusetts regulations on for-profit 
                  5
        schools.  
 
Massachusetts’ Board of Higher Education also stated that the Commonwealth only began 
“exploring the process of joining SARA” in earnest after the publication of the final 2016 rule, 
which “provided that interstate reciprocity agreements cannot prohibit a state from enforcing its 
                                                                                                   6
statutes and regulations, including those specific to all or a subset of educational institutions.”  
This delay will reintroduce confusion regarding important student protections.  
 
The Department should not delay the state authorization of distance education programs rule. 
Delaying the​ ​rule needlessly weakens disclosures and protections for students who pursue 
distance education. That is why we ask the Department to please move forward with timely 
implementation of the final 2016 regulation. 
 
 
                                                Respectfully submitted, 
                                                 
                                                Kelia Washington, Summer Scholar 
                                                The Century Foundation 
                                                  
                                                Yan Cao, Fellow 
                                                The Century Foundation 
 




5
  Special Commission on Interstate Reciprocity Agreements, ​Report to the General Court​ (Oct. 31, 2016), 
available at 
www.mass.gov/files/documents/2016/12/tb/special-commission-interstate-reciprocity-agreements.pdf​. 
6
  Massachusetts Board of Higher Education, “Request for Committee and Board Action: Board of Higher 
Education Authorization for Massachusetts to Enter into the State Authorization Reciprocity Agreement 
(SARA) and Delegation of Authority to Commissioner (Oct. 24-31, 2017), available at 
https://www.mass.edu/bhe/lib/documents/AAC/AAC18-10_AAC%2018-08%20SARA.pdf​.  



                                                                                                             2 
                                                                                                        0084
                     Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 91 of 159
June 11, 2018

Sophia McArdle
Department of Education
400 Maryland Avenue SW., Room 6W256
Washington, DC 20202

RE: Public Comment on Docket no. ED-2018-OPE-0041

Dear Ms. McArdle:

Student Action is a national organization representing thousands of undergraduate college students in over nine
states. Our work focuses on ensuring that higher education is affordable and accessible for all students,
especially those coming from disadvantaged backgrounds. We are writing in response to Federal Register notice
ED-2018-OPE-0041, which seeks to delay implementation of the 2016 state authorization regulations. We are
writing to strongly urge the Department to reconsider the delay and proceed in implementing the 2016 state
authorization rule as written, a regulation that is the result of two prior negotiated rulemakings.

Our concern about this delay has to do with the impact such a delay would have on current and future student
loan borrowers. Data show that that:

    1. Borrowers in distance-education-only, for-profit programs have debt loads higher than the average for
       students in programs not entirely online, including brick and mortar programs, in each income quartile.1
    2. Borrowers enrolled in distance-education-only programs carry higher loan debt on average at for-profits
       in the 2015-2016 academic year compared with their counterparts at brick-and-mortar for-profit
       programs ($8,213.50 and $7,553.90 respectively).
    3. The cumulative average federal student loan debt for graduating borrowers enrolled in
       distance-education-only programs is higher at for-profit institutions than in any other sector ($31,298.60
       compared with $28,482.20 on average across all sectors); and is higher than those not enrolled in
       entirely-online programs ($21,525.60, on average).

Students that opt to enroll in distance education programs are disproportionately older, poorer, and more likely
to be an underrepresented minority than those who enroll in non-distance-education-programs, including
brick-and-mortar.2 Instead of making access and quality a priority for those who need it the most, the current
financialization and lack of regulations on distance education makes obtaining an online degree more expensive
and, if this rule is rolled back, of less quality than the degrees our more affluent students receive.

For the nearly one in three students3 that participate in distance education programs delays in the rules meant to
protect these student consumers could mean the difference between a lifetime of unmanageable debt or financial
stability. Students pursuing non-traditional educational pathways deserve every bit of oversight and

1
  U.S. Department of Education, National Center for Education Statistics, 2015-16 National Postsecondary Student Aid Study (NPSAS:16).
2
  ​U.S. Department of Education, National Center for Education Statistics, 2015-16 National Postsecondary Student Aid Study (NPSAS:16).
3
   ​ U.S. Department of Education, National Center for Education Statistics, Integrated Postsecondary Education Data System (IPEDS), Spring 2016
and Spring 2017, Fall Enrollment component. (This table was prepared January 2018.)
                                                                                                                                    0085
                Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 92 of 159
accountability that traditional students receive as a result of strict adherence to the program integrity
accountability triad made up of the Department of Education, accreditors, ​and​ states.

The government must preserve their investment in the federal student loan program and in aid to distance
education providers. Students investing their time and money into these programs, at the very least, deserve the
guarantee that their credentials will have value in their state’s job market and professional industry standards.
Additionally, this regulation provides vital yet basic protections to consumers by requiring that students have a
way to file complaints and that states/institutions have a way of addressing them. This complaints system
functions as an essential early warning system of potential waste, fraud, and abuse of students and federal
financial aid.

Finally, it would be negligent of the Department to deny students the disclosures and information they are
entitled to to make informed decisions about their schooling and finances. To re-regulate this issue for a third
time would mean many more cohorts of students and borrowers are left unprotected and without the assurance
of high-quality program standards.

We, once again, urge the Department to quickly proceed in implementing the 2016 state authorization
regulations.

Sincerely,

Aija Nemer-Aanerud
Director, Student Action




                                                                                                            0086
             Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 93 of 159



June 11, 2018

Sophia McArdle, Ph.D.
U.S. Department of Education
400 Maryland Ave., SW
Mail Stop 290-44
Washington, D.C. 20202

RE: Notice of Proposed Rulemaking on ED-2018-OPE-0041-0001

Dear Dr. McArdle:

Thank you for the opportunity to comment on the U.S. Department of Education’s proposed two-year
delay of final regulations related to the state authorization of distance education institutions and foreign
locations. An independent, nonprofit organization, the Institute for College Access & Success (TICAS)
works to make higher education more available and affordable for people of all backgrounds, with an
emphasis on low-income, underrepresented students.

States have long had important responsibilities in protecting students from low-quality and abusive
colleges. The distance education regulation the Department seeks to delay includes important
protections that enable states to fulfill those roles. It protects states’ ability to enforce their laws, ensures
students are able to file complaints against their schools when need be, and requires schools to make
certain information available to students, such as whether or not the program the student is pursuing will
lead to licensure in their field of study for that state. The Department’s two-year delay is unnecessary
and puts students at risk.

As the basis for delaying the rule, the Department cites two letters: The first from the American Council
on Education dated February 6, 2018, and the other dated February 7, 2018 from three organizations that
oversee distance education providers – the National Council for State Authorization Reciprocity
Agreements, the Western Interstate Commission for Higher Education, and the Distance Education
Accrediting Commission.

The February 6 letter posits that some students may not be eligible for student aid as their state may not
have a system in place to act on consumer complaints associated with out-of-state institutions, and
specifically cites California as a state lacking a complaint handling process. The February 7 letter raised
two administrative issues for clarification: How to determine the residency of students for purposes of
the rule, and the appropriate format for consumer disclosures.

The delay of the entire rule is unnecessary to address any of these concerns.

Any confusion regarding residency and disclosure formatting are capable of being resolved through
guidance, rather than delaying and redrafting the rule. As currently drafted, the state authorization and
distance education rules allow an institution to simply rely on the student’s assessment of their residency




                                                                                                         0087
             Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 94 of 159



in meeting the requirements of the rule.1 The concern over disclosures is even weaker. There is no
required format for the disclosures required by the rule. Institutions can use whatever format they would
like for the public disclosures, unless otherwise directed by the Department. These are
misunderstandings about the rule, not flaws in it. Therefore, to address any outstanding confusion on
these issues, the Department could simply provide guidance without any delay of the implementation.

If concerns about California's complaint handling procedures remain that cannot be addressed by
technical assistance and guidance, despite having had nearly 18 months to work with the state to
implement the rule, the Department should proceed with a narrower delay affecting only students living
in California and attending online programs at out-of-state institutions. Notably, the Department does
not describe any effort it has made to gather information since the rule was finalized 18 months ago, or
to clarify California's complaint processes. California should not be used as justification to delay the rule
for the over 1 million students enrolled in out-of-state distance education programs.

The Department first began to consider state authorization with a public hearing on June 16, 2009. The
most recent regulation was finalized on December 16, 2016, more than 18 months ago. The two letters
were received more than four months ago. After these ample opportunities to fully consider all aspects
of this issue, further delay is unnecessary and harmful to students.

We urge the Department to immediately provide the guidance and technical assistance necessary to
address these concerns, and to protect students by allowing the rule to go into effect as scheduled on
July 1, 2018. If you have questions about our comments, please contact me at aperry@ticas.org.

Sincerely,




Angela Perry




1
 “State Authorization.” Correspondence to Secretary Betsy DeVos. Letter from Amy Laitinen, New America; Yan Cao, The
Century Foundation; National Consumer Law Center; and Service Employees International Union. 26 March 2018.
https://na-production.s3.amazonaws.com/documents/03262018_State_Authorization_Letter_Final.pdf.



                                                                                                            0088
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 95 of 159




                                                                  0089
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 96 of 159




                                                                  0090
            Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 97 of 159
                                       Office of the President
                                       1700 Van Hise Hall
                                       1220 Linden Drive
                                       Madison, Wisconsin 53706-1559
                                       (608) 262-2321 Phone
                                       (608) 262-3985 Fax
                                       e-mail: rcross@uwsa.edu
                                       website: www.wisconsin.edu/




June 7, 2018

U.S. Department of Education
34 CFR Parts 600 and 668
Docket ID ED-2018-OPE-0041
RIN 1840-AD39
Program Integrity and Improvement
Comments on Notice of Proposed Rulemaking
Submitted via regulations.gov


Dear Education Department Colleague:

I am writing on behalf of the University of Wisconsin (UW) System. The UW System is made up
of two doctoral universities (UW-Madison and UW-Milwaukee), 11 comprehensive four-year
universities, 13 two-year campuses, and statewide UW-Extension. The UW System serves
approximately 170,000 students each year with about 39,000 faculty and staff.

The following comments are in response to the May 25 Notice in the Federal Register indicating
that the U.S. Department of Education plans to delay implementation of the final state
authorization regulations until July 1, 2020.

Wisconsin is one of eleven states participating in the Midwestern State Authorization
Reciprocity Agreement (M-SARA). Similar agreements exist for the four regional higher
education compacts to create an inter-regional agreement overseen by the National Council for
State Authorization Reciprocity Agreements. This includes about 1,750 institutions from the
current 48 SARA member states (plus the District of Columbia and the Virgin Islands). This
nationwide framework ensures interstate reciprocity and simplifies the state authorization
process for interstate offerings of postsecondary distance education courses and programs.

SARA was created for the specific purpose of streamlining the regulatory process while
maintaining compliance with reasonable and consistent standards relating to financial scores,
consumer protections and disclosure requirements. Institutions of higher education, including
the UW System, are particularly concerned about additional federal regulation in this area –
especially regulation that is not thoroughly vetted by stakeholders – which may diminish the


Universities: Madison, Milwaukee, Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior,
Whitewater. Colleges: Baraboo/Sauk County, Barron County, Fond du Lac, Fox Valley, Manitowoc, Marathon County, Marinette,
Marshfield/Wood County, Richland, Rock County, Sheboygan, Washington County, Waukesha. Extension: Statewide.
                                                                                                                                              0091
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 98 of 159



benefits of SARA and create additional regulatory burdens on institutions that SARA was
designed to streamline.

The UW System supports delaying the final regulations. Thank you for your consideration of
these comments.

Sincerely,




Ray Cross
University of Wisconsin System




                                                                                             0092
           Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 99 of 159

June 7, 2018


Ms. Jean-Didier Gaina
Office of Postsecondary Education
U.S. Department of Education
400 Maryland Ave.
S.W Mail Stop 294-20
Washington, D.C. 20202

Agency Docket ID: ED-2018-OPE-0041


                     Program Integrity and Improvement: State Authorization
In December 2016, the U.S. Department of Education (ED) released final rules regarding the Federal
oversight on state authorization of online education. The decision to delay the implementation until July
1, 2020, announced in May 2018, is met with gratitude and anticipation of ultimate changes to the
current rules in hopes that any updated language will provide better clarity amongst institutions on key
definitions of the rule, as well as reduce unnecessary and duplicative ED oversight on the state
authorization process.
The rules published in December 2016 provide little clarity on key definitions, such as “residence”. ED
has provided minimal guidance or clarity to multiple unclear or ill-defined definitions which leaves
institutions with a heavy burden to comply with an unclear and obtuse rule.
As a member of the State Authorization Reciprocity Agreement (SARA), Liberty University has
repeatedly voiced concerns regarding the verbiage change of an “acceptable” reciprocity agreement. The
current definition, although not ED’s intention according to a later clarification, is interpreted to
adversely affect SARA. Based on the current language, any reciprocity agreement “does not prohibit a
participating State from enforcing its own consumer protection laws” (Section 600.2). This specific
section complicates reciprocity agreements because it specifically allows agreeing States to impose
additional, separate State based regulations. During the delay, ED should clarify its definition of an
acceptable reciprocity agreement or completely revoke its prior rules that provide an unnecessary
regulatory burden on State based agreements.
Liberty acknowledges the importance and necessity of helpful and effective consumer information and
protections. Every institution of higher education should provide all students with accurate information
concerning their degree programs and paths to licensure. Currently, institutions that desire to conduct
business in their state must comply with each states regulations and obtain any necessary
authorizations. Institutions who have already made efforts to comply with State regulations through
reciprocity agreements should not have additional unnecessary, duplicative, and burdensome regulations
added from ED.

Finally, the recommendation to remove federal oversight of the entire state authorization process is
shared by many institutions and organizations as this would reduce additional administrative burden and
promotes the availability of affordable and accessible higher education because the additional cost to
comply with duplicative regulations drives up the administrative cost to provide education to students.
The delay in implementation allows for a complete review and overhaul of the final rulings, leaving this
authority to the States.
Main Points:
                                                                                                 0093
       Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 100 of 159

1. The delay in implementation of these rules will save institutions valuable resources, both
   monetarily as well as physical resources, that would have been tied up ensuring the many facets
   of the final rules were implemented: enhanced disclosure statements that currently are lacking
   clarity in current rule, adherence to new rules on the vague definition of “residence” from federal
   rule in comparison to that on the state level. These cost savings can be passed on to students
   instead of monetary resources being tied up in hiring additional staff or redirecting current staff
   tasks. Students will not be buried in additional consumer information that is unclear and creates
   another hurdle. In addition, students will no longer need to take action on various aspects of the
   consumer disclosures that were cumbersome.
2. The proposal for a two-year delay of regulations governing state oversight of online college
   programs is one that is needed in order for ED to provide clarity on several key components and
   definition of the finalized rules published in December 2016.
3. A delay in implementation would allow Liberty University, as well as over 1,200 other
   institutions encompassing 48 states, who are part of SARA, to not have to seek clarity from
   individual States and agencies as to the legitimacy of SARA being recognized as an acceptable
   means to comply with federal definition of an acceptable reciprocity agreement as outlined by
   the December 2016 rules. This blurs the authoritative line of State oversight versus that of
   Federal definitions on what constitutes an acceptable state reciprocity agreement.
4. The delay will allow for a complete reevaluation of the need for federal oversight of the state
   authorization process with respect to current State effectiveness as well as costs to institutions.




                                                                                             0094
       Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 101 of 159




        Comments of Laureate Education, Inc., with its U.S. Institutions in Response to
         the U.S. Department of Education’s Notice of Proposed Rulemaking to Delay
          until July 1, 2020, its Regulations on Program Integrity and Improvement –
                 State Authorization on Distance Education - ED-2018-OPE-0041

Attn:
Sophia McArdle, Ph.D.
U.S. Department of Education
400 Maryland Ave. SW
Mail Stop 290-44
Washington, DC 20202

Jean-Didier Gaina
U.S. Department of Education
400 Maryland Ave. SW
Mail Stop 294-20
Washington, DC 20202

June 11, 2018

Laureate Education, Inc., and its U.S. institutions (hereinafter referred to as “Laureate”)
appreciate the opportunity to respond to the U.S. Department of Education’s (the Department)
request for comments in its recent Notice of Proposed Rulemaking (NPRM) regarding its
proposal to delay the effective date of the final regulations pertaining to state authorization.
83 Fed. Reg. 24250, May 25, 2018. Laureate also appreciates the Department’s efforts to review
its regulations to ensure efficiency and clarity. However, this is one regulation that we believe
the Department should continue to implement.
As Laureate has indicated in previously filed comments and recently during a 12866 meeting
with the Office of Management and Budget (OMB), the issues of state authorization and
transparency to students regarding institutional and programmatic licensure approvals are ones
on which Laureate and its institutions have spent significant time and effort. The issue of
compliance in this area is and will always be complex and, perhaps, imperfect. As long as there
is no effort to play a game of “gotcha” where it is clear that an institution attempted best
efforts to comply, the presence of complexity and imperfection do not serve as justifications for
delay of these long-sought regulations, and we continue to believe that the current regulations
should become effective on July 1, 2018.
We also believe these regulations are necessary and timely in order to provide clarity around
the regulatory triad created by the Higher Education Act (HEA) and in order to ensure an
equitable minimum level of consistent compliance and understanding by any and all institutions
                                               1

                                                                                             0095
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 102 of 159



offering distance education and by states that regulate them.1 After all, distance education is no
longer a new modality, and while some of these regulations may seem burdensome,
institutions should have already operationalized best effort processes to be state-authorized
and to provide disclosures to students regarding complaints and licensure, especially since
these regulations have been pending for quite some time.
The Department seems to indicate in its recent NPRM that the best approach to improve these
regulations is through a new negotiated rulemaking in order to “receive input of negotiators
who have been engaged in meeting these requirements.” While Laureate supports a new
negotiated rulemaking in this and other distance education-related areas to further improve
the regulatory framework for Title IV purposes, we are concerned with the continued
regulatory whiplash institutions face and with the possibility of two more years without specific
federal regulation pertaining to distance education, the triad, and state regulation. In addition,
the Department’s apparent reliance on negotiated rulemaking implies that negotiators might
reach consensus, but as we know from experience, consensus is an extremely high bar to reach.
The Department already has a substantial rulemaking record with input from all interested
parties on which it could rely to clarify provisions in the short term, while considering longer-
term improvements.
Instead of delaying the regulations for yet another two years, we believe that many of the
regulatory confusions can be clarified, at least temporarily, through dear colleague letters and
FAQ.2
The three primary questions and concerns highlighted by the Department (and in the letters
referenced) relate to:

     •   The use of “residing in” when referencing both state authorization and complaint
         requirements;
     •   The issue of compliance where a state has no complaint process; and
     •   The burdens/questions associated with professional licensure notifications and
         acknowledgements.
Some potential solutions for guidance can even be found in the Department’s existing records.
See attached Comments of Walden University, August 24, 2016.
First, while Laureate, like other previous commenters, is concerned by the term “residing in,”
the Department could indicate in guidance that the term means whatever states indicate is

1
  As Walden additionally outlined in its prior 2016 comments (attached), these regulations represent a good first
step by the Department to demonstrate its authority regarding the triad. From these baseline regulations, we
would support additional efforts in a new regulation to clarify state authorization and reciprocity criteria, and to
ensure due process at the state level for Title IV eligibility purposes.
2
  We would note that the American Council on Education letter that the Department references in its NPRM does
not seek a delay, but rather clarification; the Department seems to indicate that may also be WICHE/NC-
SARA/DEAC’s intent as well.

                                                          2

                                                                                                                 0096
         Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 103 of 159



required for the purposes of authorization. Regarding the question of complaint processes
where states may not have such requirements, the Department clearly has the authority to
indicate that institutions may simply indicate that no such process exists at this time. It is
noteworthy that for all institutions (not just distance education programs), a complaint process
requirement already exists under federal regulation at 34 CFR 668.43(b), so whatever
constitutes compliance with that section should apply in 600.9 and 668.50.
Regarding licensure, Walden’s prior comments express the urgency and interest in all
institutions using their best efforts to notify students of their licensure eligibility in the state
where they reside. Again, this is a very complex area and the process will be imperfect, but the
Department has the authority to apply and implement these regulations while considering
institutions’ best efforts to do as much as possible to inform students. It is a bit remarkable that
institutions would enroll students without at least some knowledge of the licensure
requirements in each state for each profession. The Department’s NPRM asks how an
institution would handle a student’s mobility from one state to another. The existing
regulations already resolve this issue. It is clear that the disclosures (both the broad ones and
individualized) occur with the time of enrollment in mind. In sum, the prospective student is
informed of issues associated with licensure before (s)he begins. The Department’s concern of
possible changes in state residence is a legitimate one, but (a) the broader disclosure
requirements should provide all students a place to review the state-by-state information if
they decide to move and (b) institutions should voluntarily be reminding all students
throughout their enrollment that it is the student’s responsibility to determine his or her
individual eligibility for licensure and providing them the contact information of the relevant
state licensure boards. While this is a good area for improvement in a new rulemaking, it is not
a reason to delay the current regulations.
Finally, to the extent that the Department feels that it doesn’t have the ability to clarify
provisions using sub-regulatory guidance, it does have the authority to consider how it enforces
specific provisions of the regulations pending the necessary improvements it would seek in a
new rulemaking.3
In conclusion, Laureate appreciates the Department’s request for comments prior to
implementing a delay and hopes the Department will proceed with the regulation’s
implementation.



3
  One example here is that the current regulations indicate that institutions should disclose any adverse action a
state or accreditor has initiated regarding an institution or program relating to distance education (34 CFR
668.50(b)(4) and (5)). The term ‘adverse action’ isn’t defined (and states and accreditors each have different
definitions). In addition, initiation of an action shouldn’t be considered relevant to the students and the public until
it becomes final with findings; therefore, the timing of this disclosure seems premature. If the Department so
chooses, it could (a) delay this provision or (b) take into account these factors for implementation/enforcement
purposes until its new rulemaking corrects these issues.

                                                           3

                                                                                                                   0097
       Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 104 of 159


                                                                              
VIA EMAIL

Sophia McArdle
U.S. Department of Education
400 Maryland Ave. SW
Room 6W256
Washington, DC 20202

Scott Filter
U.S. Department of Education
400 Maryland Ave. SW
Room 6W253
Washington, DC 20202

August 24, 2016

Attn: Sophia McArdle and Scott Filter

       Re:     (ED-2016-OPE-0050) Comments of Walden University to the U.S. Department of
       Education on Its Notice of Proposed Rulemaking to Amend Its Regulations on Program
       Integrity and Improvement – State Authorization

Dear Ms. McArdle and Mr. Filter:

        Walden University (“Walden”) respectfully submits these comments in response to the
U.S. Department of Education’s (the “Department”) Notice of Proposed Rulemaking (“NPRM”)
relating to its program integrity and improvement regulations on state authorization (Docket ID
ED-2016-OPE-0050), published on July 25, 2016 at 81 Fed. Reg. 48598 et seq.

        For more than 45 years, Walden University has helped working professionals achieve
their academic goals by educating them at a distance. The flexibility we provide our students
allows them to study as they continue to make an impact in their professions and in the
communities where they reside. Today, more than 50,000 students from all 50 states and many
countries outside the U.S. are pursuing their doctoral, master’s, or bachelor’s degrees online at
Walden. Walden educates primarily at the graduate level, with approximately 85% of its students
enrolled at the master’s and doctoral levels. Our areas of study include: health sciences,
counseling, human services, management, psychology, education, public health, nursing, public
administration, and information technology. Based in Minneapolis, Minnesota, Walden
University is accredited by the Higher Learning Commission (“HLC”), as well as by several
specialized and professional accrediting agencies.

        As a very early adopter of distance education and as a participant in the Department’s
Distance Education Demonstration Program, Walden has watched and participated in the process
to expand the higher education triad regulatory structure to online institutions and programs. The
issues presented when regulating distance education institutions and programs are most complex


                                                                                              0098
               Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 105 of 159
                                                                                                  Walden University
                                                                                                        Page 2 of 6
                                                                                                                         
at the state level. Walden is proud that it has long maintained the appropriate state approvals in
the many states where it is required to do so. In the last year, Walden also became an early
approved participant in the State Authorization Reciprocity Agreement (SARA) and learned that
there are significant advantages, but also some disadvantages regarding this new regulatory
approach. In addition to its experience with institution-level authorization, offering a variety of
programs that lead to professional licensure has provided Walden many years of experience in
helping our students to understand the complexities of achieving licensure once they graduate.
Disclosure and transparency with students are key components to serving students well in
distance education, as they are in any educational environment. With its significant first-hand
expertise and understanding of the importance of compliance and disclosure in these areas,
Walden is pleased to be able to provide comments and recommendations to the Department’s
most recent proposed regulations pertaining to the Higher Education Act’s state authorization
provisions application to distance education.

State Authorization - § 600.9

        Walden appreciates the steps the Department has taken to improve its state authorization
language pertaining to distance education since its earlier proposals. Generally, these proposed
regulations strike the appropriate balance to ensure that institutions offering distance education
are appropriately authorized in the states where they operate, while also respecting a state’s
authority to determine whether an institution’s level of operation warrants explicit authorization.

         Walden understands the important purpose of the Department’s proposal for institutions
to document the complaint processes in the states where students reside, but respectfully
recommends tying this requirement to its already existing disclosure provisions regarding
complaints, which is applicable to all institutions. Specifically, §668.43(b) already requires
institutions to disclose information to prospective and current students “with contact information
for filing complaints with its accreditor and with its state approval or licensing entity and any
other relevant State official or agency that would appropriately handle a student’s complaint.” It
seems that a new provision in §600.9(c) could simply reference §668.43(b) and clarify that the
existing disclosure requirement applies more broadly regarding institutions offering distance
education.1

       In addition to this recommendation, Walden seeks clarification on the breadth of the
Department’s intentions regarding documentation and disclosure. First, it appears that
§600.9(c)(2) would require institutions to document that a complaint process exists in every state
in which the institution has students residing, regardless of whether authorization is required.

                                                            
1
  We similarly suggest the Department consider linking its proposed disclosure requirements in §668.50 regarding 
adverse actions to the existing regulations that require all institutions have information on such actions available 
to students. As indicated more fully below, it seems unjustified for the Department to only require disclosure of 
adverse actions of programs offered solely through distance education. 
                                                                
                     Academic Offices  100 Washington Avenue South, Suite 900  Minneapolis, MN 55401
                                             800-925-3368  www.WaldenU.edu

                                                                                                                 0099
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 106 of 159
                                                                                       Walden University
                                                                                             Page 3 of 6
                                                                                                            
However, it is more consistent with the rest of the proposed regulation, and the aforementioned
existing regulation, to require institutions to document the processes in the states where the
institution is authorized. Second, there are disparities among states regarding complaint
processes. Some states have many avenues by which a student can file state complaints, while
others’ complaint systems remain lacking. Given the complexities and inconsistencies in these
processes between the 50 states, it would be a significant burden for institutions to continually
ensure the accuracy of this information. Walden therefore recommends that each state
authorizing body be required to provide any such information regarding complaints to the
institutions it approves and the institution would then be required to document the information
provided. This step would reduce institutional burdens and ensure accuracy for the students.

        Walden will comment more specifically below on the issues pertaining to reciprocity, but
provides one recommendation here regarding the relationship between §§ 600.9(c)(1)(i) and (ii).
Specifically, Walden recommends the Department clarify that any institution offering distance
education has the option to decide whether it chooses to be authorized individually in each state
required or whether it participates in a reciprocity agreement between states. As outlined further
in the next section, Walden has learned that while there could be significant benefits to
participating in a reciprocity agreement, an institution may instead maintain or seek individual
state authorizations. Walden therefore recommends that the regulation clearly state the option,
perhaps by adding “or” between sections (i) and (ii) of §600.9(c)(1).

Definition of State Authorization Reciprocity Agreement - §600.2

        Walden has long supported the concept of reciprocity to minimize the complexities and
to create efficiencies in state regulation of institutions offering distance education programs.
Walden expressed this support in the Department’s initial state authorization rulemaking in 2010.
See Comments of Walden University, August 2, 2010. It is essential that the burdens of
regulation among 50 states not impede the continued innovation of these important program
offerings.

        Walden, therefore, generally supports the Department’s recognition of reciprocity as an
option for authorization of distance education in this proposed rulemaking. However, while
committed to the concept of reciprocity, Walden believes it is essential that the Department’s
regulations ensure the strength of the regulatory triad and also same level of protections for
students and institutions as provided by individual state authorization. Based on Walden’s own
experiences in the last 15 months with National Council for State Authorization Reciprocity
Agreements (NC-SARA), Walden makes two recommendations for the Department’s
consideration.

         First, any reciprocity agreement that sets criteria for how the states’ portal agents approve
institutions should not rely solely on criteria or findings utilized at the federal level. Rather, state
reciprocity agreements should establish that each participating state will undertake its own
                                                     
           Academic Offices  100 Washington Avenue South, Suite 900  Minneapolis, MN 55401
                                   800-925-3368  www.WaldenU.edu

                                                                                                    0100
               Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 107 of 159
                                                                                                  Walden University
                                                                                                        Page 4 of 6
                                                                                                                         
review of an institution in its state. For example, NC-SARA’s existing financial responsibility
standards require its participating states to rely solely on the financial composite score
established by the Department.2 Such a reliance on federal regulation weakens the strength of the
triad and puts in place a complex metric for an unintended purpose. At the federal level, the
Department has chosen to calculate many for-profit institutions’ composite scores at the parent
level while disregarding the financial condition of the parent’s institutions. Looking solely at the
parent level financials is not a good federal policy, but it is even worse policy at the state level
and could put student-consumers at undo risk. Using Walden’s parent entity, Laureate Education,
Inc. by example, its U.S. institutions are located in different states under different portal agents
and each institution should have its own individual composite score, which the portal agent
should review. It simply does not make sense for a portal agent in a reciprocity agreement to
apply the federal government’s Laureate-level composite across each of the institutions when
determining authorization. While in Walden’s case, the institution’s score is a perfect 3.0, with
the parent below a passing score, it is highly likely that there could be many other situations
where the parent score passes, but institutions located in several states could having failing
scores. In short, relying only on a parent score may very well mask the financial condition or
behavior of the institution itself and states—whether through reciprocity or not—should have the
authority and discretion to review an institution’s own financial condition during the
authorization process. For these reasons, Walden recommends that when permitting the use of
reciprocity agreements, the Department ensure such agreements require states to review the
condition of the institution itself located in their state when making authorization decisions.

        Walden’s second recommendation relates to the need to ensure that institutions and their
students are protected under a reciprocity agreement in the same manner as they would be if
authorized by individual states. Just as the Department proposes provisions to require access to
clear student complaint processes and consumer protection laws under a reciprocity framework,
the Department should require that all reciprocity agreements establish clear due processes by
which state portal agents under a reciprocity agreement grant, deny, or remove an institution
from its approval or by which an institution may voluntarily withdraw from such approval.

        As stated previously, Walden continues to support the general framework of reciprocity
and believes it can be an important, effective, and efficient form of regulation of institutions
offering distance education. However, the agreement prepared by NC-SARA, the nation’s largest
reciprocity agreement with 40 states now included, lacks the necessary details and criteria and
structure needed to afford institutions and students due process throughout their participation.
Walden learned this through its own recent experience when NC-SARA’s agreement provided
no guidance to the portal agent or the regional compact regarding notice, a hearing, and an

                                                            
2
  While relying on the Department’s financial composite score calculation, NC‐SARA’s standards fail to adopt the 
rest of the Department’s financial responsibility standards, which provides opportunities for institutions to post 
letters of credit to be considered financially responsible. 
                                                                
                     Academic Offices  100 Washington Avenue South, Suite 900  Minneapolis, MN 55401
                                             800-925-3368  www.WaldenU.edu

                                                                                                                 0101
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 108 of 159
                                                                                      Walden University
                                                                                            Page 5 of 6
                                                                                                           
appeals process. The SARA regulators were forced to make these processes up mid-stream, with
some elements changing throughout. The concern regarding the lack of process is not so much
about protecting the institution as it is about protecting enrolled students from any unnecessary
sudden change in an institution’s status, without appropriate notice and opportunity to be heard.
Walden therefore strongly urges the Department to include in its definition in §600.2 a
requirement that all reciprocity agreements must include standard due process requirements,
similar to those provided in proceedings by state agencies, the Department, and by accrediting
agencies.

Institutional Disclosure Requirements for Programs Offered Solely Through Distance Education
or Correspondence - §668.50

         Walden generally understands and supports the basis for the additional disclosure
requirements the Department proposes, but raises a few concerns and suggestions. First, the
Department may need to further define “adverse action” or ensure some form of consistency to
ensure that students and the public fully understand the meaning of such action taken. Second, as
indicated in the first footnote, we are concerned with the application of some of these disclosure
requirements to institutions offering programs provided solely by distance education, rather than
to all institutions and the programs they offer. If the Department intends to implement disclosure
requirements pertaining to adverse actions by states and accrediting agencies, why not have them
apply more broadly? Even within the distance education realm, the Department has not explained
why programs offered solely by distance education are subject to these disclosures when hybrid
programs are not.

        This latter point is particularly important as it relates to the Department’s proposed
disclosure requirements pertaining to state professional licensure and certification prerequisites.
Walden fully supports the Department’s interest in implementing these provisions. As the
Department knows, Walden has a long-established policy and practice of disclosing information
regarding licensure requirements to our prospective and current students in the many states in
which they are enrolled. As a predominantly graduate degree level institution, Walden offers
many licensure level programs and does so to students in all 50 states. We understand our
obligation to appropriately inform our students of the complexities relating to licensure and as
the Department proposes to mandate; for years we have voluntarily required prospective students
to attest that they understand if our program does not meet their state’s licensure prerequisites.

         Our primary comment to these proposed regulations is that they should apply to all
institutions offering licensure programs, regardless of whether offered on-ground, through a
hybrid program, or solely at a distance. Our second comment is that, with regard to the
disclosure of each states educational prerequisites, we recommend §668.50(b)(7)(i) be clarified
to allow institutions to directly cite/link to the websites of the relevant state professional
licensure boards for information, which are the most current and authoritative sources for such
                                                    
           Academic Offices  100 Washington Avenue South, Suite 900  Minneapolis, MN 55401
                                   800-925-3368  www.WaldenU.edu

                                                                                                   0102
       Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 109 of 159
                                                                                      Walden University
                                                                                            Page 6 of 6
                                                                                                           
information. Licensure boards are continually updating their requirements and standards and
these citations or links will allow institutions to provide students with continually current
information.

Conclusion

      As always, Walden appreciates the opportunity to provide comments. We hope the
Department finds the concerns and recommendations raised to be constructive and helpful.



                                       Respectfully submitted, 



                                                                        

                                       Jonathan A. Kaplan
                                       President




                                                    
           Academic Offices  100 Washington Avenue South, Suite 900  Minneapolis, MN 55401
                                   800-925-3368  www.WaldenU.edu

                                                                                                   0103
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 110 of 159



1k2-93ni-lmbf
I support the delay. Unclear portions of the regulations must be resolved before institutions can
move forward.


1k2-93nw-kn0w
Joanna Miller
Dear Dept of Education. I would like to add my support for delaying the implementation for two
years.
This is my position and not the official position of my district, which may also agree.
Thank you.
Joanna Miller


1k2-93n9-18ud
It's heartening to see evidence that you consider comments when making decisions. From my
perspective as a former student of public education, the one change that could make the biggest
impact would be replacing that simp Betsy DeVos with someone competent.

Thank you for your kind consideration.


1k2-93hp-2ca1
Suzan Harkness
I would like to suggest that the federal government continue to delay action on "State
Authorization" regulation and to further study the issue and its impact. The 50 United States,
districts and territories should have the ability to continue education oversight within their
borders and to utilize reciprocity agreements to protect learners. A federal solution is
unnecessary at the present time.


1k2-93j7-ciot
Sharyl Thompson
This is written to express my full support for delaying the implementation of the Program
Integrity and Improvement regulations. As a professional who has worked in the details and
nuances of state authorization for 17 years, the regulations as currently published have created
additional confusion for students, institutions, accreditors, and states. Another negotiated rule-
making process, if it includes individuals who have a clear understanding how state authorization
and professional licensure works across state lines, could result in common-sense, reasonable,
and manageable regulations. I appreciate and support the Department's concern for consumer
protection of students, but for the regulations to be useful and successful, more work needs to be
done.




                                                                                                 0104
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 111 of 159




1k2-93o0-c19y
Lynn Rose
Hi,

I work at a community college and I feel that additional time is necessary before regulatory
action is implemented,
so that institutions may have time resolve some unclear compliance expectations for approval in
some states.

Thank you.


1k2-93f0-qe6t
Jim Mello
The delay is prudent given the potential impact on institutions, learners, and process.


1k2-93f2-9hq0
John Thomas Dolan
I would like to see the federal government implement limited "State Authorization" regulation
based on the following essential elements:

1. States (including commonwealths, districts, and territories) shall be required to regulate higher
education activities conducted within respective borders.
2. Higher education activities conducted within a states border may be regulated through
reciprocity.

The rationale for this straight-forward and limited regulation is to leave responsibility with the
states (not federal), and to require states to pay attention to and have a process to regulate higher
education activities within respective borders (because some states, such as California, do not
have adequate oversight of higher education activities conducted by out-of-state non-profit and
public institutions.) And, the first statement is necessary to allow such regulation to occur
through reciprocity as in the second statement.


1k2-93i5-k1ro
Hello,

Please delay the enforcement of the Federal Regulations until July 1, 2020.

The delay will make it possible to resolve confusion (for students, institutions, states, and
accreditors) in the current regulations.
There are some parts of the regulations that are very onerous and expensive for institutions to
implement. A delay would give institutions more time to plan and budget for the changes.




                                                                                                  0105
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 112 of 159



A delay and subsequent negotiated rule making provides the U.S. DOE the opportunity to bring
to the table individuals who have actually done the work of state authorization and have a
thorough understanding of it, and doesnt just simply represent a certain sector, type of institution,
or non-related entity.

The regulations do need to be clarified and written in a way that is consistent with current state
authorization regulations. A delay provides the opportunity to make needed changes.




                                                                                                 0106
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 113 of 159




                                                                   0107
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 114 of 159




                                                                   0108
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 115 of 159




                                                                   0109
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 116 of 159




                                                                   0110
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 117 of 159




                                                                   0111
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 118 of 159




                                                                   0112
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 119 of 159




                                                                   0113
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 120 of 159




                                                                   0114
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 121 of 159




                                                                   0115
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 122 of 159




                                                                   0116
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 123 of 159




                                                                   0117
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 124 of 159




                                                                   0118
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 125 of 159




                                                                   0119
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 126 of 159




                                                                   0120
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 127 of 159




                                                                   0121
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 128 of 159




                                                                   0122
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 129 of 159




                                                                   0123
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 130 of 159




                                                                   0124
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 131 of 159




                                                                   0125
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 132 of 159




                                                                   0126
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 133 of 159




                                                                   0127
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 134 of 159




                                                                   0128
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 135 of 159




                                                                   0129
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 136 of 159




                                                                   0130
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 137 of 159




                                                                   0131
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 138 of 159




                                                                   0132
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 139 of 159




                                                                   0133
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 140 of 159




                                                                   0134
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 141 of 159




                                                                   0135
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 142 of 159




                                                                   0136
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 143 of 159




                                                                   0137
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 144 of 159




                                                                   0138
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 145 of 159




                                                                   0139
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 146 of 159




                                                                   0140
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 147 of 159




                                                                   0141
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 148 of 159




                                                                   0142
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 149 of 159




                                                                   0143
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 150 of 159




                                                                   0144
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 151 of 159




                                                                   0145
        Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 152 of 159




February 6, 2018

Secretary Betsy DeVos
U.S. Department of Education
400 Maryland Avenue SW
Washington, D.C. 20202

Dear Secretary DeVos,

As you may be aware, the state authorization regulations finalized by the Department of
Education on December 19, 2016 are set to go into effect starting July 1, 2018. As that deadline
approaches, a number of institutions have raised concerns about possible unintended
consequence with the possibility of significant harm to students.

In brief, the regulations appear to make students who are residents of certain states ineligible
for federal financial aid if they are studying online at institutions located outside their states.
This is related to the requirement imposed by the state authorization regulations that mandates
institutions disclose to students the appropriate state complaint process for their state of
residence.

A number of states, including California, do not currently have complaint processes for all out-
of-state institutions. This would appear to effectively bar some of their residents from receiving
federal financial aid if they choose to study online at institutions located outside their states.

As colleges and universities are currently in the process of finalizing enrollments and aid
packages for the fall semester (after the effective date of the regulations), we write you in hope
that you can clarify the Department’s position on the eligibility of students so situated.

Thank you for considering this request.

Sincerely,




Terry W. Hartle
Senior Vice President




              Go v e r n m e n t R e l a t i o n s ♦ T e l e p h o n e : 2 0 2 9 3 9 9 3 5 5 ♦ F AX : 2 0 2 8 3 3 4 7 6 2
                                                                                                                            0146
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 153 of 159




                                                                   0147
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 154 of 159




                                                                   0148
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 155 of 159




                                                                   0149
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 156 of 159




                                                                   0150
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 157 of 159




                                                                   0151
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 158 of 159




                                                                   0152
Case 3:18-cv-05173-LB Document 37 Filed 01/03/19 Page 159 of 159




                                                                   0153
